~¢,/

L/

M
<W
cj//

W

W

Case 8:19-cv-01071-PWG Document 1-3 Filed 04/10/19 Page 1 of 40

IN THE CIRCUIT COURT FOR MONTGOMERY COUNTY, MARYLAND

EN|MANUEL EDOKOB|
2005 Stratton Drive
Potomac, |\/|ary|and 20854
Pro se
PLAINT|FF,

\/.

SUNTRUST BANK

C/0 l\/|atthew A. Ege|i, Esq., (SunTrust Bank’s Attomey)
EGEL| LAW FIR|\/|, PLLC; 108 D I\/lacTanly P|ace Staunton,
\/A 24402-3208;

ASSOC|ATED CRED|T SERV|CES, |NC.
Principa| Office:115 F|andere Rd.,
Suite 140 Westborough, |\/1A 01581;

Serve on:
CSC-Lavvyers |ncorporating Service Company; 7 St. Paul
Street (Suite 820) Ba|timore, |\/|aryland 21202,

ANDREW B. ROBINSON §|+=r*+'|is-Persona|-a\=ra\@#'reia|
Ca§a@itie&as£cesideml.€hief.£)<e&mive%#icer)
ASSSGPAlf-ED-GREDlJLSER~V-|GE&--I-NE;.~»Pfineipa!Bff`rce:1 1 5
F|anders Rd., Suite 140 Westborough, l\/lA 01581

Serve on:
QS-G~bawyersincorpurat'rn'gSenr`rce€o'mpany‘;-l.$th£’aul
SlreeHSmwBQU'Bale-ererhdacyland. 2_1_ 2_02.

JASON NEEL (|n'His~PersonaPanc%BHieia|-Gapacities‘as
Chief-@peraH@nsi)fiice£)ASSOC PAT-ED -GREDWSERAJJ¢GES,
1|1&P1‘1|1mpE'V®me:115 Flanders Rd., Suite

140 V\/estborough, MA 01581

Serve on:
CS‘E,L-i:awyers-|'ncmpm'a't‘erg'SUVFCeGempaHy;~?'-STTPQU|
StreeTTSnTte~S?Gd-BWtimore:MaFyiand.Z.1.202,

ENEE |. V|N|K, (lnHe+Peree'Pra¥and‘@ffimE|-Gepae%+'es"as
C<Mro||er'arfd' 'Chief-Fin‘anciai-foicer)-‘PCSS@GJA:FED' CRE'BIT
SERV'rCES+NQ,~Pan-:1931~Q'£fi@e:1 15 Flanders Rd., Suite

40 V\/estborough, l\/|A 01581

Serve on:
®S€~t*awyersmcurpuraHnQ-Sewiee-C»ompany;_?%tr%u|
Street“f$uite*&?@j'%t+morerwiamandQ-QOL

DONNA W|LSON, (|n,HePPerQnal£n¢OHi€&aFGapeeHies-as
l\/|amageL_Qpecatlon&S u.pport-)--ASS®G-|MEEJ'%REB|~T

 

C|VIL ACT|ON NO: L"é 47>~§:_ \/

--\ m -__.’*1 |"T|\' Tl:

       

,r;"'\_\r.'r'-’“
I' '1' .1.'lr"j .. ‘

"“""m L...W Lm-.; d LL. -
ME\.R 22 2019

Clerk 01 the Circu'lt Court
Monigomec‘y Coul11y, Nicl.

Case 8:19-cv-01071-PWG Document 1-3 Filed 04/10/19 Page 2 of 40

W `S_EMEES,-ii\i@._i?rineieai@i§ce:115 F|anders Rd., Suite
140 Westborough, MA;
Serve on:

W -»&SC=i:awyers`tncorporating£erviceCompanW?“StrPaul
BtreetTSuite'S‘ZOj'Baittmore,“MarylanerHOZ-,

ALFRED LETENDRE, (|n-HisJP'e‘rsonat and GiHEia`i`Capaoities
C?/ _as$e||ectton_ivianageT)-ASSOGiA-T-EBQREDi-`PSERVICEST

|NC. Principa| Office:115 Fianders Rd., Suite

140 VVestborough, MA 01581;

Serve on:

W CSC-i=awyerslncorporating-Bewtce’©ompany+'?l-Stepau|
SLreett%ohe&£@-)--Bai§+aore,-iviaryland_£t£M,

CHR|ST|NE N|ONTECALVO (|r].l:le.r.EOFSeF¢a|-EIHGLGHiCia|

oMmemeHm-semcesmnagarwsseeiatee
M cREBWsERmoEs.-weaerimipaie+iice:1 1 5 renders Rd.,

Suite 140 V\/estborough, |\/IA 01581;

Serve-on:

CS`C?L§WY@T§UW;MEHQ“S@Wioa--Qompany;'?"$’t.`ii'au|

Street"t$uite“@?t?r)*BaitirnoreT|\‘/|aryiandQlZOQ,

DEFENDANTS.

 

 

PLA|NTIFF EMMANUEL EDOKOBI (“PLA|NT|FF”) F|LES C|V|L ACT|ON CO|V|PLA|NT AGA|NST
SUNTRUST BANK (“SUNTRUST”), ASSOC|ATED CRED|T SERV|CES, |NC., (“ASSOC|ATED”), ANDREW
ROB|NSON (“ROB|NSON”), JASON NEEL (“NEEL”), RENEE V|N|K, (“VIN|K”), DONNA W|LSON,

j“WILSON”), ALFRED LETENDRE, ["LETENDRE”} AND CHR|ST|NE MONTECALVO (“MONTECALVO"}
P|aintiff, Emmanue| Edokobi by Himse|f as a pro se (“Piaintiti") hereby brings this Civi| Action against

Defendant SunTrust and Other Defendants Named in this Civi| Action, because; between October 24, 2015 and
February 15 2019 that SunTrust with Actua| |\/ia|ice and with Animosity and Preiudioe and Hatred towards P|aintiff and
with SunTrust`s Strong inciinations to keep Piaintiff in Perpetuai Overdraft Payments to SunTrust Bank and with the
Ma|icious intent to Hurt P|aintiff Emotiona||y and Economicai|y that; SunTrust Conspired with Defendants Associated,
Robinsonl Nee|, \/inik, Wilson, Letendre and Monteca|vo to Demand for Overdraft Payments to SunTrust in the
amounts of $480.19 and $450-19; Sum Of $930.38 That; SunTrust Paid to |\Aerchant or |\/ierchants Unknown to P|aintiff
Out of Plaintiff's SunTrust Personai Checking No. 100015137206 and Without P|aintiff’s Authorization and Without
Offering Piaintiff Opportunity to Stop those Payments Pursuant to Pages 10, 20 and 47 of the Contract Agreement
between P|aintiff and SunTrust and; Plaintitf Did Not Use the Said |\/ioney; NorAsk For Said Money; in the Payments
of P|aintift"s Car Notes and P|aintiff demands a trial by jury on ai| issues so triable pursuant to |\/|d. Ru|e 2-325(a)

2

Case 8:19-cv-01071-PWG Document 1-3 Filed 04/10/19 Page 3 of 40

and Md. Ru|e 2-511(a) and Piaintiff will not stipulate to ajury of less than twelve (12) jurors and Piaintiff by this Civil
Action avers on knowiedge, information, and belief hereunder as follows:

|. JUR|SD|CT|ON AND VENUE

1. The Jurisdiction of the Circuit Court for l\/lontgomery County of l\/laryland is proper pursuant to Md. Cts.
& Jud. Proc- 6-103(b), because Associated Credit Services lnc., and SunTrust Bank transact businesses and perform
works and provide services in different parts of State of l\/lary|and, and regularly do and solicit businesses in the State of
Maryiand and engage in other persistent courses of conducts in l\/lontgomery County of i\/laryland.

2. The Circuit for i\/lontgomery County has Jurisdiction to hear this action pursuant to i\Ad. Code Ann.l
Cts. & Jud. Proc., § 6-201(3)(b) and § 6-202 (7) (11) and; the Circuit Court for Montgomery County of l\/iaryland has
personal jurisdiction over Defendants SunTrust, Associated, Robinson, Neei, Vinik, Wilson, Letendre and i\/lontecaivo
Pursuant to i\/ld. Cts. & Jud. Proc- 6-103(b) and l\/ld. Code Ann., CTS. & JUD. PROC.§ 1-501.

3. The Venue of Circuit Court for l\/lontgomery County of l\/laryland is proper because Circuit
Court has subject matter jurisdiction in lawsuits between citizens of different states and the amount in
claim is |imitiess; and Documents relevant to the Claims are Kept in Montgomery County of l\/lary|and.

4. The Venue of Circuit Court for l\/lontgomery County of i\/laryland is proper because substantial part of
the events and omissions giving rise to P|aintiff's claims occurred in this Judicia| District. The Circuit Court is proper
because Circuit Court allows compensatory, declaratory, punitive and injunctive reliefs.

II. PARTIES

5. Plaintiff Edokobi is an individual and a natural person and citizen of the United States of America and
citizen of the State of l\/laryiand. Plaintiff Edokobi at all times relevant to this Civil Action Operated Personal Bank Account
at the SunTrust Bank. Piaintiff Edokobi's Domicile is in l\/iontgomery County of l\/laryland.

6. Upon information and beliefl Defendant SunTrust Bank is a Corporate Entity with Corporate i-iead Office
at SunTrust Plaza 303 Peachtree Street NE Atlanta, Georgia 30308.

7. Upon information and belief Defendant SunTrust Bank is Registered in the State of i\/laryland on
October 8, 1999 as a Foreign Corporation and SunTrust Bank Offers Retail Banking Services and other numerous

Ban|<ing Services to the Public throughout the United States, including in this judicial district

Case 8:19-cv-01071-PWG Document 1-3 Filed 04/10/19 Page 4 of 40

8. Upon information and belief, Defendant Associated Credit Services lnc.l is a domestic corporation
organized on December 8, 1971, under the Generai Laws of the Commonweaith of i\/iassachusetts with its Principai
Office at 115 Flanders Road (Suite 140) Westborough, l\/lassachusetts 01581.

9. Upon information and belief Defendant Associated Credit Services lnc., is Registered in the State of
i\/iaryiand on February 11, 1999 as a Foreign Corporation and Associated Credit Services lnc.l conducts business of
Debt Coilection in the State of l\/laryland.

10. Upon information and belief, Defendant Andrew Robinson is an individual and a natural person and
President/Chief Executive Officer of Associated Credit Services, lnc. Upon information and beliefl Defendant Andrew
Robinson's Domicile is in the State of l\/lassachusetts.

11. Upon information and belief, Defendant Jason Neel is an individual and a natural person and Chief
Operations Officer of Associated Credit Services, lnc. Upon information and belief, Defendant Jason Neei’s Domicile is
in the State of l\/lassachusetts.

12. Upon information and belief, Defendant Renee Vinik is an individual and a natural person and Controlier
and Chief Financiai Officer of Associated Credit Services lnc. Upon information and beiief, Defendant Renee Vinik’s
Domicile is in the State of l\/lassachusetts.

13. Upon information and belief, Defendant Donna Wilsonl is an individual and a natural person and
Man ager, Operations Support ofAssociated Credit Services, lnc. Upon information and beiief, Defendant Donna Wilson's
Domicile is in the State of l\/lassachusetts.

14. Upon information and beliefl Defendant Alfred Letendre, is an individual and a natural person and
Co|leciion i\/lanager of Associated Credit Services, lnc. Upon information and belief, Defendant Alfred Letendre's
Domicile is in the State of l\/lassachusetts.

15. Upon information and belief, Defendant Christine l\/iontecalvo is an individual and a natural person and
C|ient Services Manager of Associated Credit Services, lnc. Upon information and beiief, Defendant Christine
i\/iontecalvo’s Domicile is in the State of i\/iassachusetts.

||l. PLA|NT|FF’S ASSERT|ONS CON|MON TO ALL COMPLA|NT

16. Plaintiffasserts that; between October 24. 2015 and Februarvr 15, 201 9 that SunTrustwith Actuai l\/lalice

and with Animosity and Prejudice and Hatred towards Plaintiff and with Strong inclinations to keep Plaintiff in Perpetuai

4

Case 8:19-cv-01071-PWG Document 1-3 Filed 04/10/19 Page 5 of 40

Overdraft Payments to SunTrust Bank and with the l\/lalicious intent to Hurt Plaintiff Emotionally and Economicaiiy that;
SunTrust Conspired with Defendants Associated, Robinson, Vinik, Wilsonl Letendre and l\/lontecalvo to Demand for
Overdraft Payments to SunTrust in the amounts of $480.19 and $450-19; Sum Of $930.38 and that; Plaintiff Did Not
Use the Said Money; Nor Ask For Said l\/loney; in the Payments of Plaintiff’s Car Notes.

17. Plaintiff asserts that; Plaintiffs Civil Action against Defendants is Filed to Address Actual i\/iaiice and
Animosity and Defamatory and Prejudice and Hatred towards Plaintiff and Breach of Contract and Actuai Fraud and
Constructive Fraud and Civil Fraud Ciaims and Violation of Fair Debt Coliection Practices Act, et seq. (FDCPA) and Civil
Conspiracy Ciaims and intentional infliction of Emotional Distress Ciaims, Aiding and Abetting and Fraud Ciaims Under
ED. R. ClV. P. 9(B)), and Under l\/lD Fin inst Code § 12-931 and Under l\/laryiand Debt l\/lanagement Services Act.,
including i\/lD Comm L Code § 1-304l et seq., l\/ld. Code Ann., Fin. lnst. § 1-301, et seq., and l\/l. Fin lnst. Code § 5-803
and Unjust Enrichment Ciaims and, intentional and l\/lalicious Act of Tampering with Plaintiff’s SunTrust Bank Account
and Usurpation of Plaintiff's l\/ioney Kept in Plaintiff's SunTrust Bank Personal Account No. 100015137206.

18. Plaintiff asserts that; on about iviay 21, 2012 Plaintiff entered Banking Contract Relationship with
SunTrust as described in the Contract Agreement between Plaintiff and SunTrust by Opening Personal Checking
Account No. 100015137206.

19. Plaintiff asserts that; Plaintiff continued to Operate His Personal Checking Account No. 100015137206
at the SunTrust Bank Up Till Tuesday July 31 3018 and that; Plaintiff Did Not Violate the Contract Agreement

between Plaintiff and SunTrust.

 

1 The Contract Agreement between Plaintiff and SunTrust is hereby Marked Exhibit No. 1
2 SunTrust Bank’s Personal Account Signature Card Dated i\/iay 21, 2012 is hereby Marked Exhibit No. 2

3 A Copy of Plaintiff’s Down-graded SunTrust Bank Personal Checking Account N0.100015137206 Statements for the
i\/lonths of l\/lay 2018 and June 1018 is hereby Marked Exhibit No. 3.

20. Plaintiff assert that; between October 24, 2015 and Februarv 15. 2019that; Defendant SunTrust with
Actuai l\/lalice and with Animosity and Prejudice and Hatred towards Plaintiff and with Strong inclinations to keep Plaintiff
in Perpetual Overdraft Payments to SunTrust Bank of the l\/ioney that; Plaintiff Did Not Use; Nor Ask For; in the Payment
of Plaintiff’s Car Notes and with the i\/iaiicious intent to Hurt Plaintiff Emotionally and Economicaiiy that; SunTrust Filed
“COUNTERCLA|M” against Plaintiff on February 13. 2019 at the United States District Court for the District of l\/laryiand

with Civil Case No. 8:19-CV-00248-PWG.

Case 8:19-cv-01071-PWG Document 1-3 Filed 04/10/19 Page 6 of 40

 

4 A Copy of SunTrust's Counterciaim of Breach of Contract against Plaintiff filed at the U.S. District Court for the District
of ii/laiyland on February13, 2019 in (ECF No. 15) of the Civil Case 8:19-cv-00248-PWG is hereby Marked Exhibit No. 4.

21. Plaintiff asserts that; between October 24. 2015 and Februarv 15, 2019 that Defendant SunTrust with
Actuai i\/lalice and with Animosity and Prejudice and Hatred towards Plaintiff and with Strong inclinations to keep Plaintiff
in Perpetua| Overdraft Payments to SunTrust Bank and with the i\/lalicious intent to Hurt Plaintiff Emotionally and
Economically that; SunTrust initiated the Demand for the Payment of Overdraft to SunTrust in the amount of $iM
on February 13. 2019 by Filing “COUNTERCLA|M” against Plaintiff and that; Plaintiff Did Not Use the Said i\/loney; Nor
Ask For the Said l\/|oney; in the Payment of Plaintiffs Car Notes.

22. Plaintiff asserts that; between October 24l 2015 and Februarv15. 2019 that Defendant SunTrust with
Actual i\/ialice and with Animosity and Prejudice and Hatred towards Plaintiff and with Strong inclinations to keep Plaintiff
in Perpetual Overdraft Payments to SunTrust Bank and with the i\/lalicious intent to Hurt Plaintiff Emotionally and
Economically that; SunTrust initiated the Demand for the Payment of Overdraft to SunTrust in the amount of §§_S_MQ
on February 13, 2019 by Filing “COUNTERCLA|M” against Plaintiff and that; Plaintiff Does Not Make Car Note

Payments in amount of $450.19 and; Plaintiffs Car Note Payments are described in the Footnote hereunder as follows;

 

5 Ail Ally Financiai Services ("Ally Financiai”) l\/lonthly installment Payment is $271.11.
6 Toyota i\/lotor Credit Corp (“Tl\/lCC") for l\/ionthiy installment Payment is $268.17.

23. Plaintiff asserts that, SunTrust Demands for the Payment of Overdraft in the amount of $450.19 is
Bogus And Unfounded because; Plaintiff Did Not Use the Said l\/loney; Nor Ask For the Said i\/ioney; and the Amount
of $450.19 Does Not Reflect in the iviay 2018 and June 2018 Statements of Plaintiffs SunTrust Bank Personal Account
No. 100015137206. (See Exhibit No. 3).

24. Plaintiff asserts that, Associated, Robinson, Vinik, Wilson, Letendre and i\/lontecaivo’s Demand for
the Payment in the amount of $480.19 is Bogus And Unfounded because; Plaintiff Did Not Use the Said l\/loney; Nor
Ask For the Said i\/loney; in the Payment of Plaintist Car Notes; and the Amount of $480.19 Does Not Reflect in the Wy
2018 and .iune 2018 Statement of Plaintiff's SunTrust Bank Personal Account No. 100015137206. (See Exhibit No. 3).

25. Plaintiff asserts that; between October 24. 2015 and Februarv 15. 2019 that Defendant SunTrust with
Actuai l\/ialice and with Animosity and Prejudice and Hatred towards Plaintiff and with Strong inclinations to keep Plaintiff
in Perpetuai Overdraft Payments to SunTrust Bank and with the l\/laiicious intent to Hurt Plaintiff Emotionally and

Economically that; SunTrust l\/lade Payments in the amount of $480.19 and $450-19; Sum Of $930.38 to Merchants

6

Case 8:19-cv-OlO71-PWG Document 1-3 Filed 04/10/19 Page 7 of 40

Unknown to Plaintiff Without Plaintiffs Authorization and in Violation of SunTrust Bank's Ruies and Reguiations.

26. Plaintiff asserts that; Plaintiff is a disabled covered employee under i\/id. Lab. & Empi. Code Ann.
Sections 9-672 and 9-673(b) and under Code of Maryland Reguiations ("COl\/iAR") Title 14, § 09.01.00 et seq., COi\/lAR
14.09.07.10(a) and thatl Plaintiff Does Noi Work Due to i\/ledical Disability on Plaintiff[s Left-Hand which was traumatized
and severely injured in an /-\uto Accident on October 14l 2015 which occurred while performing Plaintiff's Empioyer’s
i_awfui Job Assignments in Washington D.C.

27. Plaintiff asserts that; on Wednesday iviarch 9, 2016 Plaintiff had a l\/ieeting with Mr. Joseph Hartlove
\/ice President Branch l\/ianager at SunTrust Bank’s Branch Office at 16000 Shady Grove Road Gaithersburg, l\/laryland
20877 to discuss about Plaintiff's SunTrust Bank Personal Checking Account No. 100015137206.

28. Plaintiff asserts that; l\/ir. Joseph Hartlove Vice President Branch Manager at SunTrust Bank Advised
Plaintiff that; Plaintiff’s SunTrust Personal Checking Account No. 100015137206 “ittiust Be Down-Graded"; because,
Plaintiff’s Directly Deposit Had Stopped Coming into the Account.

29. Plaintiff asserts that; at the i\/leeting with l\/lr. Joseph Hartlove Vice President Branch l\/lanager at
SunTrust Bank; thatI Plaintiff informed l\/lr. Joseph Hartlove that; Plaintiff was receiving treatments for Anxiety,
Depression, Emotional Distress, Fear, Panic Attacks, Nightmares and Posttraumatic Stress Disorder ("PTSD") and that;
there is no motion on Plaintiff’s Left Hand that; Plaintiff’s Medicai Conditions are as the result of injury in an Auto Accident

on October 14 2015 which occurred while performing Plaintift’s Empioyer’s Lawful Job Assignments in Washington D.C.

 

30. Plaintiff asserts that; at the l\/ieeting with i\/lr. Joseph Hartlove Vice President Branch l\/lanager at
SunTrust Bank; that Plaintiff informed i\/lr. Joseph Hartlove that; Plaintiff was receiving Temporary Total Disability (“TTD“)
through Workers Compensation Commission of i\/laryland ("WCC”) at the Rate of $476.00l Payable Weekly, and Plaintiff
was Depositing Plaintiffs TTD Check into the Plaintiffs SunTrust Bank Personal Checking Account No.100015137206.

31 . Plaintiff asserts that, i\/ir. Joseph Hartlove Vice President Branch i\/lanager at SunTrust Bank
Acknowledged that; those Plaintiffs TTD Checks were Deposited in Piaintiffs SunTrust Bank Personal Checking Account
No.100015137206. jSee Exhi'bfde. 3i.

32. Plaintiff asserts that; at the end of the meeting with Mr. Joseph Hartlove Vice President Branch l\/ianager

at SunTrust Bank that; l\/lr. Joseph Hartlove gave His Business Card to Plaintiff. (See Exhibit No. 5).

Case 8:19-cv-OlO71-PWG Document 1-3 Filed 04/10/19 Page 8 of 40

33. Plaintiff asserts that; SunTrust Bank is fully aware that; Plaintiff Does l\ioi Wori< for which SunTrust
Bank Down-graded Plaintiff's Personal Checking Account No. 100015137206 for Payment of $10.00 each month to
SunTrust Bank for the l\/iaintenance of Plaintiffs Personal Checking Account No.100015137206. (See Exhibit No. 3).

34. Plaintiff asserts that; at the time that; Plaintiff Was Working and His Earnings Going into His Personal

Checking Account No. 100015137206, that; SunTrust Bank Did Not Charge i\/laintenance Fees of§10.00.

 

7 A Copy of Business Card of i\/lr. Joseph Hartlove Vice President Branch l\/lanager at SunTrust Bank's Branch
Office at 16000 Shady Grove Road Gaithersburg, Maryiand 20877 is hereby Marked Exhibit No. 5.

35. Plaintiff asserts that; on June 25 2018 SunTrust Bank Charged i\/lonthly Fees of M_.QQ for the
l\/laintenance of Plaintiff's Down-graded Personal SunTrust Bank Checking Account No.100015137206.

35. Plaintiff asserts that; on iviay 29 2018 SunTrust Bank Charged i\/lonthiy Fees of M for the
i\/laintenance of Plaintiff's Down-graded Personal SunTrust Bank Checking Account No.100015137206.

37. Plaintiff asserts that; Plaintiff’s Down-graded Personal SunTrust Bank Checking Account No.
100015137206 “DOES NOT QUALiFY FOR SUNTRUST BANK'S EXTENS|ON OF CRED|TS” WiTHOUT
PLA|NT|FF’S AUTHOR|ZATiON DUE TO PLA|NT|FF’S L|MiTED SOURCE OF lNCOME”.

38. Plaintiff asserts that; Plaintiff Did Not Request from SunTrust Bank’s Credits for the Payments of those
Car Notes and that; Plaintiff Does Not Need Those Credits that; SunTrust Bank Surreptitiously Extended to Plaintiff's
Down-graded Personal Suntrust Bank Checking Account No.100015137206 Without Plaintiff's Authorization.

39. Plaintiff asserts that; on Saiurday April 26 2014 Plaintiff and His Wife went to Young i\/lotors and
Plaintiff Purchased i\/litsubishi Outlander 2014 which Plaintiff Financed through Aiiy Financiai Services ("Ally Financial")
for a l\/lonthiy installment Payment of $271.11.

40. Plaintiff asserts that; Plaintiff was making payment to Ally Financiai through On|ine Payment and
through SunTrust Bank with Plaintiff's SunTrust Bank Personal Checking Account No. 100015137206.

41. Plaintiff asserts that; on Saturday October 24 2015 Plaintiff's Wife and Daughter together with Plaintiff
went to DARCARS Pre-Owned Auto Outlet Located at 3110 Automobile Boulevard, Silver Spring, Maryiand 20904 and

Plaintiff Purchased a Nissan Aitima 2014 Sedan from DARCARS Pre-Owned Auto Outlet for Plaintiff’s Daughter.

Case 8:19-cv-OlO71-PWG Document 1-3 Filed 04/10/19 Page 9 of 40

42. Plaintiff asserts that; on Saiurday October 24 2015 Plaintiff Entered Financing of the Nissan Aitima
2014 Sedan that Plaintiff Purchased from DARCARS Pre-Owned Auto Outlet with Toyota i\/iotor Credit Corp (“TMCC")
for l\/|onthiy installment Payment of $268.17.

43. Plaintiff asserts that; Plaintiff was making On|ine Payment through SunTrust Bank with Plaintiff's
SunTrust Bank Personal Checking Account No. 100015137206.

44. Plaintiff asserts that; Plaintiff Pays His Monthly Car Note of $268.17 Payment Each l\/lonth Timely and
that, Plaintiff Did Not l\/liss Payment of $268.17 Each i\/lonth to Ti\/lCC.

45. Plaintiff asserts that; Plaintiff was making His monthly Car Note Payment of $268.17 to TMCC through
Plaintiffs SunTrust Bank Personal Checking Account No. 100015137206.

46. Plaintiff asserts that; on duly 31 2018 SunTrust Bank arbitrariiy, Closed Plaintiffs Down-graded
SunTrust Bank Personal Checking Account No. 100015137206; "After SunTrust Bank Posted An Extended Overdraft
Fee in the amount of $36.00” Posted on duly 3, 2018 which was the Last Entry of Activity in the Plaintiff’s Down-graded
Personal Checking Account No. 100015137206. (See Exhibit Number 3).

47. Plaintiff asserts that; Plaintiffs Down-graded SunTrust Bank Personal Checking Account No.
100015137206 “AS AT JUNE 2?, 2018"; "After Plaintiffs Authorization of the Car Note Payment of $268.17 to TMCC
“HAD POSIT|VE BALANCE OF $119.90.” (See Exhibit No. 3).

48. Plaintiff asserts that; between Januarv 8, 2019 and February 22, 2019 that; Defendant Associated
Credit Services lnc., By its Agents, i\/lade Numerous Telephone Cails To Plaintiff Using Different Phone Numbers And
That; Associated Credit Services lnc., By its Agents Demanded For The Payment Of MOwed To Suntrust Bank
By Plaintiff According To Defendant Associated Credit Services lnc.’s Letter Dated February 1, 2019.

49. Plaintiff Asserts that; Between Januarv 8. 2019 And February 22, 2019 That; “Piaintiff Has Continued
To Teil Defendant Associated`s Agents, That; Plaintiff Does Not Owe SunTrust The Amount Of §i§tM§As Demanded
By Defendant Associated’s Agents”.

50. Plaintiff Asserts that; on Wednesday February 8. 2019 Plaintiff; "Toid Defendant Associated’s Agents
That; Plaintiff Wouid Fiie A Legai Action Against Defendant Associated And its Agents And SunTrust; “lf Defendant
Associated Sent Any Document To Plaintiff Regarding The Payment Of Said $Mj‘_.

51. Plaintiff Asserts that; on Fridav February 8. 2019 Plaintiff; "Toid Defendant Associated’s Agents That;

9

Case 8:19-cv-OlO71-PWG Document 1-3 Filed 04/10/19 Page 10 of 40

SunTrust Has Closed Plaintiffs SunTrust Bank Personal Checking Account No. 100015137206 On Juiy 31, 2018 And
That; Plaintiff Does Not Have Access To Plaintiffs SunTrust Bank Personal Checking Account No. 100015137206".

52. PlaintiffAsserts that; on Friday February 8 2019 Plaintiff; "Toid Defendant’s Agents, That; Plaintiff Does
Not Make Car Note Payment in The Amount OfM”.

53. Plaintiff Asserts that; on Friday February 8 2019 Plaintiff; “Toid Defendant Associated's Agents That;
Plaintiff Wouid Fiie Civil Action Against Defendant Associated, And its Agents That; "lf Defendant Associated's Agents"
Sent Any Document To Plaintiff For The Payment Of M, Because Plaintiff Does Not Owe SunTrust Bank $480.19.

54. Plaintiff Asserts that; on Tuesday February 12 2019 Plaintiff; “Told Defendant Associated's Agents
Categorically That; Plaintiff Does Not Owe §M To SunTrust Bank.

55. Plaintiff Asserts that; on Tuesday February 12 2019 Plaintiff; "Told Defendant Associated's /-\gents
That; Starting From Juiy 2018 that; Plaintiff Has Been Paying His Car Notes Through Other Banks" And That; Plaintiff is
Current V\/ith His Car Note Payments.

56. Plaintiff Asserts that; on Friday February 15 2019 Plaintiff Received A Letter From Defendant
Associated, Dated February 1 2019 And The Letter Demands Payment Of $M.

57. Plaintiff asserts that; Defendant Associated’s, Letter Dated February 1, 2019 with Associated Account
No.13280336 which Plaintiff Received on Friday February 15 2019 Demands Payment in the amount of $480.19 and
Associated's i_etter provides in pertinent part as follows:

1 "Uniess you notify this office within 30 days after receiving this notice that you dispute the validity of
the debt or any portion thereof. this office will assume the debt is valid. if you notify this office in writing within 30
days from receiving this notice that you dispute the validity of the debtor any portion thereof, this office will obtain
verification of the debt or obtain a copy of ajudgment and mail you a copy of such judgment or verificationl if
you requestthis office in writing within 30 days after receiving this notice. this office will provide you with the
name and address of the original creditor, if different from the currentcreditor”.

 

9 A Copy of Defendant Associated Credit Services |nc’s Letter.l Dated February 1, 2019 which Plaintiff received on
February 15, 2019 is hereby Marked Exhibit No. 6.

58. Plaintiff asserts that; Plaintiff Does Not Owe SunTrust Bank $480.19 that; DefendantAssociated’s Letter
Demands for its payment because; Exhibit No. 3 ConHrms that, the Overdraft in Quesiion Was $502.19 which Accrued
from SunTrust Bank Ailowinq TMCC To Take $538.34 from Plaintift"s Down-graded SunTrust Bank Personal Checking
Account No. 100015137206 Without Plaintiffs Authorization on June 27l 2018.

59. Plaintiff asserts that; October 24, 2015 and February 15l 2019 that SunTrust with Actuai Maiice and

10

Case 8:19-cv-OlO71-PWG Document 1-3 Filed 04/10/19 Page 11 of 40

with Animosity and Prejudice and Hatred towards Plaintiff and with Strong inclinations to keep Plaintiff in Perpetual
Overdraft Payments to SunTrust Bank and with the i\/ialicious intent to Hurt Plaintiff Emotionally and Economically that;
SunTrust Conspired with Defendants Associated, Robinson, Neei, Vinik, Wilson, Letendre and i\/iontecalvo to Demand
for Overdraft Payments to SunTrust in the amounts of $480.19 and $450-19; Sum Of $930.38; and that; Plaintiff Did
Not Use the Said Money; Nor Ask For Said l\/ioney; in the Payments of Plaintift`s Car Notes.

60. Plaintiff asserts that; between October 24, 2015 and February 15, 2019 that SunTrust with Actuai
Malice and with Animosity and Prejudice and Hatred towards Plaintiff and with Strong inclinations to keep Plaintiff in
Perpetual Overdraft Payments to SunTrust Bank and with the i\/ialicious intent to Hurt Plaintiff Emotionally and
Economically By; SunTrust i\/laking Payments in the amounts of $480.19 and $450-19; Sum Of $93[1.38 to l\/lerchants
Unknown to Plaintiff Out of Plaintiff’s Down-graded SunTrust Personal Checking No. 100015137206 Without Plaintiff’s
Authorization and in Violation of the Contract Agreement between Plaintiff and SunTrust. (See Exhibits, 1 and 3).

lV. CAUSES OF ACT|ON COMIV|ON TO ALL CLA||V|S

COUNT1:
BREACH OF CONTRACT ----------- AGA|NST SUNTRUST

61. Paragraphs 1 through 60 are re-alieged as though fully set forth herein.

62. As set forth herein; Breach of Contract Against SunTrust.

83. Plaintiff asserts that; Breach of Contract is brought against SunTrust Pursuant to Pages 10; 20
and 47 of the Contract Agreement between Plaintiff and SunTrust l\/larked Exhibit No. 1 of the Civil Action.

64. Plaintiff asserts that, SUNTRUST BREACHED THE CONTRACT BY DENY|NG PLA|NT|FF THE
OPPORTUNlTY TO STOP THESE PAYMENTS; $480.19 AND $450»19: SUM OF $930.38 That; SunTrust Paid to
i\/lerchant Or i\/lerchants Unknown To Plaintiff Out of Plaintift"s SunTrust Personal Checking No. 100015137206 and
Without Plaintiffs Authorization and Without Offering Plaintiff Opportunity to Stop Those Payments in Violation of Pages
10; 20 and 47 of the Contract Agreement between Plaintiff and SunTrust i\/larked Exhibit No. 1 of the Civil Action.

65. Plaintiff asserts Breach of Contract against SunTrust Pursuant to Pages 20 and 47 of the
Contract Agreement between Plaintiff and SunTrust l\/larked Exhibit No. 1 of the Civil Action because; SUNTRUST
DEN|ED PLA|NT|FF THE OPPORTUNlTY TO STOP THE PAYMENTS OF $480.19 And $450-19; Sum Of

§930.38 That; SunTrust Paid To i\/lerchant Or Merchants Unknown to Plaintiff Without Plaintiff’s Authorization and
11

Case 8:19-cv-OlO71-PWG Document 1-3 Filed 04/10/19 Page 12 of 40

in Violation of Pages 10; 20 and 47 of the Contract Agreement. (See Pages 10,' 20 of 47 of Exhibits 1 and 2).

66. Plaintiff asserts that; between October 24, 2015 and February15. 2019 that; Defendant SunTrust with
Actua| Maiice and with Animosity and Prejudice and Hatred towards Plaintiff and with Strong inclinations to keep Plaintiff
in Perpetual Overdraft Payments to SunTrustand with the i\/lalicious intent to Hurt Plaintiff Emotionally and Economically
That; SunTrust Paid $480.19 and $450-19: Sum 01 $930.38 to l\/ierchant or Merchants Unknown to Plaintiff Out of
Plaintiff’s SunTrust Personal Checking No. 100015137206 Without Plaintiff’s Authorization and Without Offering
Plaintiffs Opportunity to Stop those Payments in Violation of Pages 10; 20 and 47 of the Contract Agreement
between Plaintiff and SunTrust. (See Pages 10,l 20 of 47 ofExh/'b/ts 1 and 2).

67. Plaintiff asserts thatl Plaintiff is an Authorized Signature for Plaintiffs SunTrust Personal Checking No.
100015137206 Pursuant to Exhibit No.1 and Page 10 of Contract Agreement between Plaintiff and SunTrust and that;
Plaintiff is Authorized to Stop those Payments in the amounts of $480.19 and $450-19: Sum Of $930.38 That; SunTrust
Paid to i\/lerchant or i\/lerchants Unknown to Plaintiff and Without Plaintiffs Authorization and Without Offering Plaintiff
Opportunity to Stop those Payments Pursuant to Pages 10, 20 and 47 of the Contract Agreement between Plaintiff and
SunTrust. (See Pages 10,' 20 and 47 of Exhibits 1 and 2).

68. Plaintiff asserts that; Pages 10; 20 and 47 of the ContractAgreement between Plaintiff and SunTrust

i\/iarked Exhibit No.1 of the Civil Action are provided in pertinent part hereunder in the Footnote as follows:

 

10 "The Bank accepts no liability with respect to an Account except to the Depositor, and shall not be liable to Depositor's
officers, directors, stockholdersl partners, joint ventures or other interested persons. The Bank will rely upon the SlGNATURE
CARD, resolution or other written designation of AUTHORiZED SlGNERS on an Account until we have received written notice in
a form acceptable to the Bank that the authority has been terminated and we have had a reasonable time to act upon the notice.
(P10). "Stop Payment Orders. “Any AUTHORiZED Signer on an Account may stop payment on a check or draft drawn on the
Account, if the check or draft has not already been paid or cashed by SunTrust. You may request a stop payment on an Automated
Clearing House (ACH) debit to your Account if the item has not already been paid. You are responsible for notifying the
originator/sender that you have revoked your previous AUTHORiZAT|ON for ACH debits"'. (P20). You may be able to give us a
specific expiration date for certain stop payment orders if you choose to do so. You must notify the payee that you have
WiTHDRAWN YOUR AUTHORiZAT|ON for any preauthorized (recurring) transaction Charges for stop payment orders are shown
in the Bank's fee scheduie”. (P47). (See Pages 10,' 20 and 47 of Exhibits 1 and 2).

89. WHEREFORE, the foregoing considered, Plaintiff respectfully demands judgment against SunTrust in
the amount of $7,000,000.00 in compensatory damages in the amount of $12, 000,000.00 in punitive damages, plus
interestl costs and any other relief this Court deems just and proper.

COUNT 2:
BREACH OF CONTRACT ----------- AGA|NST SUNTRUST

12

Case 8:19-cv-01071-PWG Document 1-3 Filed 04/10/19 Page 13 of 40

70. Paragraphs 1 through 69 are re-aiieged as though fully set forth herein.

71 . As set forth herein; Breach of Contract Against SunTrust.

72. Plaintiff asserts that; Breach of Contract is brought against SunTrust Pursuant to Pages 10; 20 and
47 of the Contract Agreement between Plaintiff and SunTrust Marked Exhibit No. 1 of the Civil Action.

73. Plaintiff asserts that, SunTrust Breached the Contract by Denying Plaintiff the Opportunity to Stop the
Payment Of $450-19 that SunTrust Paid to Merchant Or l\/ierchants Unknown To Plaintiff and Without Plaintiffs
Authorization and in Violation of Pages 10; 20 and 47 of the Contract Agreement between Plaintiff and SunTrust.

74. Plaintiff asserts that; between October 24, 2015 and Februarv 15, 2019 that; Defendant SunTrust with
Actuai i\/iaiice and with Animosity and Prejudice and Hatred towards Plaintiff and with Strong inclinations to keep Plaintiff
in Perpetual Overdraft Payments to SunTrust and with the i\/lalicious intent to Hurt Plaintiff Emotionally and Economically
That; Suntrust Breached The Contract Agreement Between Plaintiff And Suntrust By; SunTrust Making Payment in
The Amount Of M-_@ to i\/lerchant or l\/ierchants Unknown to Plaintiff Out of Plaintiffs SunTrust Personal Checking
No. 100015137206 and Without Plaintifi’s Authorization and Without Offering Plaintiff Opportunity to Stop The Payment
Pursuant to Pages 10; 20 and 47 of the ContractAgreement between Plaintiff and SunTrust l\/larked Exhibit No. 1 of
the Civil Action. (See Pages 10,' 20 and 47 of Exhibits 1 and 2).

75. Plaintiff asserts that, Plaintiff is an Authorized Signature for Plaintiffs SunTrust Personal Checking No.
100015137206 Pursuant to Page 10 of Contract Agreement between Plaintiff and SunTrust and that; Plaintiff is
Authorized to Stop the Payment in the amount of §_tLSjM_BThat; SunTrust Paid to l\/lerchant or l\/ierchants Unknown to
Plaintiff and Without Plaintiff's Authorization and Without Offering Plaintiff Opportunity to Stop the Payment in Violation
of Pages 10, 20 and 47 of the Contract Agreement between Plaintiff and SunTrust.

76. Plaintiff asserts that; Pages 10; 20 and 47 of the Contract Agreement between Plaintiff and SunTrust

i\/larked Exhibit No.1 of the Civil Action are provided in pertinent part hereunder in the Footnote as follows:

 

11 "The Bank accepts no liability with respect to an Account except to the Depositorl and shall not be liable to Depositor's
officers, directors, stockholders, partners, joint ventures or other interested persons. The Bank will rely upon the SlGNATURE
CARD, resolution or other written designation of AUTHORiZED SIGNERS on an Account until we have received written notice
in a form acceptable to the Bank that the authority has been terminated and we have had a reasonable time to act upon the
notice. (P10). “Stop Payment Orders. “Any AUTHORiZED Signer on an Account may stop payment on a check or draft drawn
on the Account, if the check or draft has not already been paid or cashed by SunTrust. You may request a stop payment on an
Automated Ciearing House (ACH) debit to yourAccount if the item has not already been paid. You are responsible for notifying
the originator/sender that you have revoked your previous AUTHORiZATlON for ACH debits"'. (P20). You may be able to give
us a specihc expiration date for certain stop payment orders if you choose to do so. You must notify the payee that you have

13

Case 8:19-cv-01071-PWG Document 1-3 Filed 04/10/19 Page 14 of 40

WiTHDRAWN YOUR AUTHORlZATiON for any preauthorized (recurring) transaction Charges for stop payment orders are
shown in the Bank's fee scheduie". (P47). (See Pages 10,' 20 and 47 of Exhibits 1 and 2).

77. VVHEREFORE, the foregoing considered, Plaintiff respectfully demands judgment against SunTrust in
the amount of $7,000,000.00 in compensatory damages in the amount of $12, 000,000.00 in punitive damages, plus
interest, costs and any other relief this Court deems just and proper.

ME
BREACH OF CONTRACT -------------- AGA|NST SUNTRUST
78. Paragraphs 1 through 77 are re-aileged as though fully set forth herein.

79. As set forth herein, of Breach of Contract against Defendant, SunTrust.

80. Plaintiff asserts that; between October 24, 2015 and February 15, 2019 that; Defendant SunTrust
Breached Contract by SunTrust i\/iaking Payments in the amounts of $480.19 and $450-19; Sum Of $930.38 Out of
Plaintiff’s SunTrust Bank Personal Checking Account No. 100015137206 to Merchant or l\/lerchants Unknown to Plaintiff
Without Plaintiff's Authorization and Without Offering Plaintiff Opportunity to Dispute The Payments Pursuant to the
Contract Agreement between Plaintiff and SunTrust Marked Exhibit No.1 of the Civil Action.

81. Plaintiff asserts that; SunTrust Breached Contract by SunTrust‘s Failure to Provide Plaintiff with
information on i\/|erchant or Merchants that; SunTrust Paid $480.19 and $450-19; Sum Of $930.38 for which Plaintiff is
Denied the Opportunity to Dispute the Payments Pursuant to SunTrust‘s Ruies and Reguiations Documentation which

provides hereunder in the Footnote as follows:

 

12 "Uniess you notify this office within 30 days after receiving this notice that you dispute the validity of the
debt or any portion thereofl this ofiice will assume the debt is vaiid. if you notify this office in writing within 30 days
from receiving this notice that you dispute the validity of the debt or any portion thereofl this office will obtain
verification of the debt or obtain a copy of a judgment and mail you a copy of such judgment or verification. if you
request this office in writing within 30 days after receiving this notice, this office will provide you with the name and
address of the original creditor, if different from the current creditor". (See Exhibit No. 1).

82. Plaintiff asserts that; by reason of SunTrust‘s Breach of Contract that, Plaintiff Suffered Economic and
Financiai Hardships, because; Plaintiff lives on Limited income for which Plaintiff‘s SunTrust Personal Checking Account
i\io. 100015137206 was Down-graded and that; SunTrust knows that Plaintiff lives on the Temporary Total Disability
(“TTD“) through Workers Compensation Commission of i\/laryiand ("WCC") at the Rate of $476.00 and SunTrust l\/laking
Payments of 480.19 and $450-19; Sum Of $930.38 Out of Plaintiff's Account; Without Plaintiff`s Authorization to those

Unknown i\/ierchant or i\/ierchants Exposes Plaintiff to Untold Economic and Financiai Hardships.

14

Case 8:19-cv-01071-PWG Document 1-3 Filed 04/10/19 Page 15 of 40

83. VVHEREFORE, the foregoing considered, Plaintiff respectfully demands judgment against Defendant
SunTrust in the amount of $7,000,000.00 in compensatory damages in the amount of $12, 000,000.00 in punitive
damages plus interest, costs and any other relief this Court deems just and proper.

COUNT 42
BREACH OF CONTRACT AGA --------- AGA|NST SUNTRUST

84. Paragraphs 1 through 83 are re-aiieged as though fully set forth herein.

85. As set forth herein; Breach of Contract Against SunTrust.

86. Plaintiff asserts that; Breach of Contract is brought against SunTrust Pursuant to Page 17 of the
Contract Agreement between Plaintiff and SunTrust Marked Exhibit No. 1 of the Civil Action.

87. Plaintiff asserts that, SunTrust Breached the Contract by i\/laking Payment Of $450-19 to i\/ierchant
Or i\/lerchanis Unknown To Plaintiff Out of Plaintiffs SunTrust Personal Checking No. 100015137208 and Without
Plaintiff’s Authorization and Without Offering Plaintiff Opportunity to Stop those Payment Pursuant to Page 17 of the
Contract Agreement. (See Page 17 ofExhibit No. 1).

88. Plaintiff asserts that; between October 24, 2015 and February15, 2019 that Defendant SunTrust with
Actuai i\/lalice and with Animosity and Prejudice and Hatred towards Plaintiff and with Strong inclinations to keep Plaintiff
in Perpetual Overdraft Payments to SunTrust and with the i\/laiicious intent to Hurt Plaintiff Emotionally and Economically
That; SunTrust l\/lade Payment of $480.19 to Merchants Unknown to Plaintiff and Without Plaintiff's Authorization in
Violation of Contract Agreement between Plaintiff and SunTrust. (See Page 17 of Exhibit No. 1).

89. Plaintiff asserts that; Page 17 of the Contract Agreement between Plaintiff and SunTrust provides in

pertinent part hereunder in the Footnote as follows:

 

13 "Currentlyl we use the following method to post items to your Account. items will be assembled in priority by Group
(items in Group 1 would post before items in Group 2 and items in Group 2 would post before items in Group 3, etc.). Next, within
each group, items will be posted in the order they are "AUTHOR|ZED", performed, received and/ or processed for that banking
day". (See Page 17 of Exhibit No. 1).

90. WHEREFORE, the foregoing consideredl Plaintiff respectfully demands judgment against Defendant
SunTrust in the amount of $7,000,000.00 in compensatory damages in the amount of $12, 000,000.00 in punitive

damages, plus interest, costs and any other relief this Court deems just and proper.

ME
vroLArioN oF wro. Fin rusr. cooE s 5-303 --~»~_-~----AcArNsT sunrnusr

15

Case 8:19-cv-01071-PWG Document 1-3 Filed 04/10/19 Page 16 of 40

91. Paragraphs 1 through 90 are re-alleged as though fully set forth herein.

92. As set forth herein; Violation of Md. Fin. inst. Code § 5-803 Against SunTrust.

93. Plaintiff asserts that, SunTrust with Actual l\/lalice and with Animosity and Prejudice and Hatred towards
Plaintiff and SunTrust‘s Strong inclinations to Keep Plaintiff in Perpetual Overdraft Payments That; SunTrust Recklessly
\/ioiated i\/ld. Fin. inst. Code § 5-803 by Providing Faise information That; SunTrust Paid $480.19 And §450-19; Sum
ULU_.YOM Of Plaintiffs SunTrust Personal Checking No. 100015137206 To l\/lerchant Or i\/ierchants.

94. Plaintiff asserts that; SunTrust Recklessly Violated i\/ld. Fin. lnst. Code § 5-803 By Providing Faise
information That; SunTrust l\/lade Payments in The Amounts Of’; $480.19 And $450-19; Sum Of $930.38 Out Of
Plaintiffs SunTrust Personal Checking No. 100015137206 To l\/lerchant Or Merchants Unknown To Plaintiffl

95. Plaintiff asserts that; l\/ld. Fin. lnst. Code § 5-803 Prohibits SunTrust From Providing Faise information
in Reiation to “SunTrust’s Faise Ciaims Of”; Making Payments in the amounts of $480.19 and §450-19; Sum 0f
§_9311.3_80ut of Plaintiffs SunTrust Personal Checking No.100015137206 to l\/lerchant or l\/lerchants.

96. Plaintiff asserts that; l\/id. Fin. lnst. Code § 5-803 Provides in the Footnote hereunder as follows:

 

1'1 l\/iD. Fin. lnst. Code. § 5-803(a)(b) (Providing Faise Records): §5-803. (a)(b): (a) "An ocherl director, or employee of a
bank, trust company, or savings bank may not willfully and knowingly make or cause to be made a false statement or false entry
in its records or, with the intent to deceive a person authorized to examine the affairs of the bank, trust company, or savings bank,
sign or exhibit false records (b) Any officer, director, or employee who violates any provision of this section is guilty of a felony and
on conviction is subject to a fine not exceeding $5,000 or imprisonment not exceeding 10 years or both".

97. Plaintiff asserts that; between October 24, 2015 and February 15l 2019 that; Defendant SunTrust with
Actual l\/la|ice and with Animosity and Prejudice and Hatred towards Plaintiff and with Strong inclinations to keep Plaintiff
in Perpetual Overdraft Payments to SunTrust and With the l\/laiicious intent to Hurt Plaintiff Emotionally and Economically
that; SunTrust‘s Reckless Violated l\/ld. Fin. inst. Code § 5-803 by Providing Faise information of Making Payments in
the amounts of $480.19 and $450-19; Sum Of $930.38 Out of Plaintiff‘s SunTrust Personal Checking No. 100015137206
to i\/lerchant or i\/ierchants Unknown to Plaintiff.

98. WHEREFORE, the foregoing considered, Plaintiff respectfully demands judgment against SunTrust in
the amount of $7,000,000.00 in compensatory damages in the amount of $12, 000,000.00 in punitive damages, plus
interestl costs and any other relief this Court deems just and proper.

COUNT 6:
V|OLAT|ON OF MD. F|N |NST. CODE § 5-803 ----------------------- AGA|NST SUNTRUST

16

Case 8:19-cv-01071-PWG Document 1-3 Filed 04/10/19 Page 17 of 40

99. Paragraphs 1 through 98 are re-aiieged as though fully set forth herein.

100. As set forth herein; Violation of i\/id. Fin. lnst. Code § 5-803 Against SunTrust.

101. Plaintiff asserts thatl SunTrust with Actual l\/lalice and with Animosity and Prejudice and Hatred towards
Plaintiff and SunTrust‘s Strong inclinations to Keep Plaintiff in Perpetuai Overdraft Payments That; SunTrust Recklessly
Violated l\/ld. Fin. lnst. Code § 5-803 by Providing Faise information That; SunTrust Paid $450-19; Out Of Plaintiff's
SunTrust Personal Checking No. 100015137206 To Merchant Or i\/lerchants.

102. Plaintiff assert that; by reason of SunTrust's Reckless Violation of i\/id. Fin. inst. Code § 5-803 By
Providing Faise information of Making Payment in the amountef_$@j§;©ut of Plaintiff's SunTrust Personal Checking
No. 100015137206 to Different Merchant or l\/lerchants Unknown to Plaintiff that; Plaintiff Has Been Exposed to Severe
Emotional Distress and Untold Economic and Financiai Hardships.

103. Plaintiff asserts that; between October 24, 2015 and i=ebruarv15l 2019 that; Defendant SunTrust with
Actual i\/lalice and with Animosity and Prejudice and Hatred towards Plaintiff and with Strong inclinations to keep Plaintiff
in Perpetuai Overdraft Payments to SunTrust and with the l\/lalicious intent to Hurt Plaintiff Emotionally and Economically
that; SunTrust Recklessly Violated l\/ld. Fin. inst. Code § 5-803 By Providing Faise information of Making Payment in
the amount of MOut ofPlaintiffs SunTrust Personal Checking No. 100015137206.

104. WHEREFORE, the foregoing considered, Plaintiff respectfully demands judgment against SunTrust in
the amount of $7,000,000.00 in compensatory damages in the amount of $12, 000,000.00 in punitive damages plus
interest, costs and any other relief this Court deems just and proper.

COUNT 7:
DAMAGES ARE BROUGHT UNDER MD. FiN. |NST. CODE § 12-930 iN ViOLATlON OF MD. FiN |NST.
CODE § 5~803 --------- AGA|NST SUNTRUST

105. Paragraphs 1 through 104 are re-aiieged as though fully set forth herein.

106. As set forth herein; Damages Are Brought Under Md. Fin. lnst. Code § 12-930 in Violation of l\/ld. Fin
inst. Code § 5-803 Against Suntrust.

107. Plaintiff asserts that, l\/ld. Fin. inst Code § 12-930 provides Plaintiff with the Legai Right to bring this
Ciaims against SunTrust; Because, SunTrust Recklessly Violated l\4d. Fin. inst. Code § 5-803 by Providing Faise
information That; SunTrust Paid $480.19 And $450-19: Sum Of $930.38 Out Of Plaintiffs SunTrust Personal Checking

No. 100015137206 To i\/ierchant Or i\/lerchants Unknown to Plaintiff.

17

Case 8:19-cv-01071-PWG Document 1-3 Filed 04/10/19 Page 18 of 40

108. Plaintiff asserts that; Damages are brought against Defendant SunTrust under l\/ld Fin inst Code § 12-
930; Because SunTrust Violated i\/id. Fin inst. Code § 5-803.

109. Plaintiff asserts that; i\/ld. Fin inst. Code § 5-803 provides in the Footnote hereunder as follows:

 

15 i\/lD. Fin. lnst. Code § 12-930 (Civil Action) §12-930. in addition to any other remedies provided in this subtitle, a
consumer may bring a civil action to recover for any damages caused by a violation of this subtitie, including court costs and
reasonable attorney's fees.

110. V\/HEREFORE, the foregoing considered, Plaintiff respectfully demands judgment against SunTrust in
the amount of $7,000,000.00 in compensatory damages in the amount of $12, 000,000.00 in punitive damages, plus
interest costs and any other relief this Court deems just and proper.

COUNT 8:
ViOLATlON OF 15 U.S. CODE § 1692E, 1692E(2)(A) AGA|NST ASSOC|ATED,
ROB|NSON. NEELl VlNiK, W|LSON. LETENDRE AND MONTECALVO

111. Paragraphs 1 through 110 are re-aiieged as though fully set forth herein

112. As set forth herein; Violation of Violated 15 U.S. Code §?1692e, 1692e(2)(A) against Defendants
Associated, Robinson, Neell Vinik, Wilsonl Letendre and i\/iontecalvo.

113. Plaintiff asserts that; Defendants By Their LETTER with Creditor Account #: 044251?090, Dated
February 1, 2019 that Plaintiff Received on February 15, 2019 Violated 15 U.S. Code §1692e, 1692e(2)(A) by
Demanding the Payment of $480.19 and that; Plaintiff Does Not Owe $480.19 to SunTrust neither to Defendants.

114. Plaintiff asserts that; Defendants Associated, Robinson, Neel, Vinik, Wilson, Letendre and i\/lontecaivo
by the Letter Sent to Plaintiff Violated 15 U.S.C. §§ 1692e, 1692e(2)(A), because; Defendants' by the i_etter provided
false, deceptive or misleading representation regarding Plaintiff Owing SunTrust $480.19.

115. Plaintiff asserts that; 15 U.S.C. §§ 1692e, 1692e(2)(A) Prohibits Defendants Associatedl Robinson,
Neel, Vinik, Wilson, Letendre and Montecalvo from providing faise, deceptive, or misleading representation as states

hereunder as follows:

1. A debt collector may not use any faise, deceptive, or misleading representation or means in connection
with the collection of any debt. Without limiting the general application of the foregoing, the following
conduct is a violation of this section:

2. The false representation or implication that the debt collector is vouched forl bonded by, or affiliated with
the United States or any State, including the use of any badge, uniform, or facsimile thereof

3. The false representation of- (A) the characterl amount, or legal status of any debt.

18

Case 8:19-cv-01071-PWG Document 1-3 Filed 04/10/19 Page 19 of 40

116. Plaintiff asserts that; Defendants Associated, Robinson, Neel, Vinik, Wilson, Letendre and i\/iontecalvo
Violated 15 U.S.C. §§ 1692e, 1692e(2)(A) By Demanding the Payment of $480.19, and that; Plaintiff Does Not Owe
SunTrust Bank $480.19 neither Defendants and by reason of Defendants Associated, Robinson Neel, Vinik, Wilson,
Letendre and i\/lontecaivo’s Violation of 15 U.S.C. §§ 1692e, 1692e(2)(A) that; Plaintiff Has Suffered and will continue to
Suffer the devasting effect of SunTrust Demanding Unrealistic Payment of $480.19 through Defendants

117. Plaintiff asserts that; Defendants violated the Plaintiff's right not to be the target of misleading debt
collection communications and that; Defendants violated the Plaintiffs right to a truthful and fair debt collection process

118. VVHEREFORE, the foregoing considered, Plaintiff respectfully demands judgment against Defendants
Associated, Robinson Neel, Vinikl Wilson, Letendre l\/lontecalvo and SunTrust in the amount of $5,000,000.00 in
compensatory damages in the amount of $8, 000,000.00 in punitive damages, plus interest, costs and any other relief
this Court deems just and proper.

COUNT 9:
ViOLATlON 15 U.S. CODE § 1692E, 1692E(2)(A) AGA|NST ASSOC|ATED, ROBiNSON,
NEEL, ViNiK, W|LSON` LETENDRE AND MONTECALVO

119. Paragraphs 1 through 118 are re-alleged as though fully set forth herein

120. As set forth herein; Violated 15 U.S. Code §§1692e, 1692e(2)(A) against Defendants Associated,
Robinson Neel, Vinik, Wilson, Letendre and l\/iontecaivo.

121. Plaintiff asserts that, Defendants By Their LETTER with Creditor Account #: 044251?090, Dated
February 1, 2019 that Plaintiff Received on February 15, 2019 Violated 15 U.S. Code §?1692e, 1692e(2)(A); because
Defendants by the Said Letter Demanded for the Payment in the amount of $480.19.

122. Plaintiff asserts that, Defendants Associated. Robinsonl Neel, Vinik, Wilson, Letendre and i\/|ontecalvo
By Their LETTER with Creditor Account #: 0442517090, Faiied to properly disclose the amount of the debt, causing
the Plaintiff to be uncertain of his rights and leaving him utterly confused as to the total amount that; Defendants alleges
that Plaintiff owes now and or in the future and that; Plaintiff is certain that; Plaintiff Does Not Owe SunTrust.

123. Plaintiff asserts that, Defendants Associated, Robinsonl Neell Vinikl Wilson, Letendre and i\/lontecalvo
By Their LETTER with Creditor Account #: 0442517090 Violated 15 U.S.C. § 1692e(2)(A) by misrepresenting the

amount of the debt allegedly owed by the Plaintiff and that; Plaintiff is certain that, Plaintiff Does Not Owe SunTrust.

19

Case 8:19-cv-01071-PWG Document 1-3 Filed 04/10/19 Page 20 of 40

124. Plaintiff asserts that, Defendants’ Letter Shocks Plaintiff, because; Plaintiff Does Not Owe SunTrust
Any i\/loney and Plaintiff Challenges Defendants to Provide Evidence of Plaintiff Owing SunTrust MM_.

125. Plaintiff asserts that; Defendants’ Letter is ih violation of 15 U.S.C. §§ 1692e, 1692e(2)(A), 1692e(10)
and 1692g(a)(1) for misrepresenting the amount of the debt allegedly owed, and that; Defendants are engaged in
deceptive and misleading practices and for failing to state the accurate amount of the debt allegedly owed; because
Plaintiff, Does Not Owe SunTrust $480.19.

1. Plaintiff suffered injury in fact by being subjected to unfair and abusive practices of the Defendantsl

2. Plaintiff suffered actual harm by being the target of the Defendants’ misleading debt collection
communications

3. Defendants violated the Plaintiffs right not to be the target of misleading debt collection
communications

4. Defendants violated the Plaintiff's right to a truthful and fair debt collection process.

126. Plaintiff asserts thatl Defendants' Letter and Phone Cails Exposed Plaintiff to constant fear and
intimidation because Plaintiff Does Not Owe SunTrust an Overdraft in the amount of $480.19 that Defendants are
demanding through Letter and Phone Calis.

127. WHEREFORE, the foregoing considered, Plaintiff respectfully demands judgment against Defendants
Associated, Robinsonl Neell Vinik, Wilson, Letendre, l\/lontecaivo and SunTrust in the amount of $5,000,000.00 in
compensatory damages in the amount of $8, 000,000.00 in punitive damages, plus interest, costs and any other relief
this Court deems just and proper.

COUNT 10:
ALLEGAT|ONS OF ACTUAL MAL|CE WlTH AN|MOSiTY AND PREJUDiCE AND HATRED

TOWARDS PLA|NT|FF AND SUNTRUST’S STRONG lNCLlNATlONS TO KEEP PLA|NT|FF lN

PERPETUAL OVERDRAFT PAYMENTS ----------------- AGA|NST SUNTRUST

128. Paragraphs 1 through 127 are re-alleged as though fully set forth herein

129. As set forth herein; Ailegations of Actual l\/laiice and with Animosity and Prejudice and Hatred towards
Plaintiff and SunTrust’s Strong inclinations to keep Plaintiff in Perpetuai Overdraft Payments; Against SunTrust.

130. Plaintiff alleges that; between October 24, 2015 and February 15. 2019 that; Defendant SunTrust with

Actual i\/laiice and with Animosity and Prejudice and Hatred towards Plaintiff and with SunTrust's Strong inclinations to

keep Plaintiff in Perpetuai Overdraft Payments to SunTrust and with the l\/lalicious intent to Hurt Plaintiff Emotionally and

20

Case 8:19-cv-01071-PWG Document 1-3 Filed 04/10/19 Page 21 of 40

Economically That; SunTrust Demands For An Overdraft Payment in the Amount of $450.19; for which SunTrust Has
Filed “COUNTERCLA|M” against Plaintiff on February 13 2019 at the United States District Court for the District of
Maryland with Civil Case No. 8:19-CV-00248-PWG. (See Exhibits 3 and 4).

131. Plaintiff alleges that; SunTrust Demands for the Payment of Overdraft in the amount of $450.19 is
Bogus And Unfounded because; the Amount of $450.19 Does Not Refiect in the lviay 2018 and June 2018 Statements
of Plaintiffs SunTrust Bank Personal Account No. 100015137206 and that, Plaintiff Does Not Owe SunTrust $450.19.

132. Plaintiff alleges that; SunTrust l\/lust Produce Document that supports SunTrust Ciaims of Payment of
$450.19 for which SunTrust Filed the “COUNTERCLA|M” against Plaintiff

133. Plaintiff alleges that, Plaintiff’s Down-Graded Personal SunTrust Bank Checking Account No.
100015137206 Does Not Qualify For SunTrust Bank’s Extension Of Credits in the amount of M Without
Plaintiff’s Authorization Due To Plaintiff’s Limited Source Of lncome. (See Exhibits 1 and 3).

134. VVHEREFORE, the foregoing considered, Plaintiff respectfully demands judgment against Defendant
SunTrust in the amount of $7,000,000.00 in compensatory damages in the amount of $12, 000,000.00 in punitive
damages plus interest, costs and any other relief this Court deems just and proper.

COUNT11:

ViOLATlON OF 15 U.S.C. § 16926 UNDER FA|R DEBT COLLECT|ON PRACT|CES ACT PURSUANT TO 15 U.S.
CODE 5 169213 [Ai tD}-------~»»--------AGA|NST SUNTRUST BANK

135. Paragraphs 1 through 134 are re-aiieged as though fully set forth herein

136. As set forth herein; Violation of 15 U.S.C. § 16929 (a)(d) under Fair Debt Coliection Practices Act
(FDCPA) against SunTrust.

137. Plaintiff brings this Ciaim of Violation of 15 U.S.C. § 1692g (a)(d) under Fair Debt Coiiection Practices
Act (FDCPA) against SunTrust because; SunTrustViolated Fair Dethoilection Practices Act (FDCPA) Pursuantto 15
U.S.C. § 1692g (a)(d) by SunTrust‘s Failure to provide Plaintiff information about SunTrust‘s Ciaims of Unpaid Overdraft
Charges in the amount of $450.19 before filing the Counterciaim on February13l 2019.

138. Plaintiff asserts thatl SunTrust under the Federai FDCPA (Fair Debt Collection Practices Act) is required
to provide Plaintiff information orr the Outstanding of Overdraft Charges in the amount of $450.19 before SunTrust Filing
COUNTERCLA|M” against Plaintiff on February 13 2019 at the United States District Court for the District of i\/laryiand

with Civil Case No. 8:19-CV-00248-PWG. (See Exhibits 3 and 4).

21

Case 8:19-cv-01071-PWG Document 1-3 Filed 04/10/19 Page 22 of 40

139. Plaintiff asserts that; 15 U.S.C. § 1692g (a)(d) under Fair Debt Collection Practices Act (FDCPA

provides in pertinent part:

 

16 U.S.C. § 1692g (a) Notice of debt; "contents within nve days after the initial communication with a consumer in
connection with the collection of any debt, a debt collector shall, unless the following information is contained in the initial
communication or the consumer has paid the debtl send the consumer a written notice containing (d) Legai pieadings: A
communication in the form of a formal pleading in a civil action shall not be treated as an initial communication for purposes of
subsection (a)".

140. Plaintiff asserts that; by reason of SunTrust‘s Failure to Provide Plaintiff information on the Said
Outstanding Overdraft Payment that; Plaintiff has suffered damages including but not limited to, fearl stressl mental
anguish, emotional stress and acute embarrassment

141. WHEREFORE, the foregoing consideredl Plaintiff respectfully demands judgment against SunTrust in
the amount of $7,000,000.00 in compensatory damages in the amount of $12, 000,000.00 in punitive damages plus
interest costs and any other relief this Court deems just and proper.

COUNT12:
ViOLATlON 15 U.S. CODE § 1692E, 1692E AGA|NST ASSOC|ATED, ROBiNSON,
NEEL. 1ilelK. W|LSON. LETENDRE AND MONTECALVO

142. Paragraphs 1 through 141 are re-alleged as though fully set forth herein

143. As set forth herein; allegations of Violation of Fair Debt Collection Practices Act, et seq., (FDCPA)
against Defendants Associated, Robinson, Neel, Vinik, Wilson, Letendre and Montecalvo.

144. Plaintiff asserts that, Defendants By Their LETTER with Creditor Account #: 0442517090, Dated
February 1l 2019 that Plaintiff Received on February 15, 2019 Violated Fair Debt Coilection Practices Act, et seq.,
(FDCPA) by Demanding the Payment of $480.19 which Plaintiff Does Owe SunTrust neither Defendants.

145. Plaintiff asserts that; Defendants used materially falsel deceptivel misleading representations means in
its attempted collection of the alleged debt.

146. Plaintiff asserts that; Defendants' communications were designed to cause the debtor to suffer a harmful
disadvantage in charting a course of action in response to Defendants' collection efforts

147. Plaintiff asserts that; the FDCPA ensures that consumers are fully and truthfully apprised of the facts
and of their rights, the act enables them to understand, make informed decisions about, and participate fully and

meaningfully in the debt collection process

22

Case 8:19-cv-01071-PWG Document 1-3 Filed 04/10/19 Page 23 of 40

148. Plaintiff asserts that; the purpose of the FDCPA is to provide information that helps consumers to
choose intelligently and that; Plaintiff Does Not Owe the Said Amount of $480.19 to SunTrust or Defendants

149. Plaintiff asserts that; the Defendants' false representations misled the Plaintiff in a manner that deprived
Him of His right to enjoy these benefits these materially misleading statements trigger liability under section 1692e of
the Act and that; Plaintiff Does Not Owe Said Amount of $480.19 to SunTrust for which Plaintiff should not be disturbed

150. Plaintiff asserts that; Plaintiff Does Not Owe the Said Amount of $480.19 to SunTrust.

151. Plaintiff asserts that; these Defendants' deceptive communications additionally violated the FDCPA
since they frustrate Plaintiff’s ability to intelligently choose his response

152. Plaintiff seeks to end these Defendants' violations of the FDCPA.

153. Plaintiffhas suffered damages including but not limited to, fear, stress mental anguish, emotional stress
and acute embarrassment.

154. Plaintiff is entitled to preliminary and permanent injunctive reliefl includingl declaratory relief, and
damages

155. VVHEREFORE, the foregoing considered, Plaintiff respectfully demands judgment against Defendants
Associated, Robinson Neel, Vinik, Wilsonl Letendre and i\/lontecalvo in the amount of $5,000,000.00 in compensatory
damages in the amountof$8, 000,000.001n punitive damages plus interestl costs and any other relief this Court deems
just and proper.

COUNT 13:
ALLEGAT|ONS THAT ASSOC|ATED, ROBiNSON, NEEL, V|NlK, W|LSON, LETENDRE
AND NlONTECALVO BY THElR LETTER ViOLATED 15 U.S. CODE § 1692E

156, Paragraphs 1 through 155 are re-alleged as though fully set forth herein

157. As set forth herein; allegations and against Defendants Associated, Robinson Neel, Vinik, Vi/iison,
Letendre and i\/iontecaivo That; Defendants By Their LETTER with Creditor Account ff: 0442517090, Dated February
1, 2019 that Plaintiff Received on February 15, 2019 Violated 15 U.S. Code §1692e.

158. The Defendants failed to properly disclose the amount of the debt, causing the Plaintiff to be uncertain
of his rights and leaving him utterly confused as to the total amount he owes now and or in the future.

159. The Defendant also violated 15 U.S.C. § 1692e(2)(A) for misrepresenting the amount of the debt owed
by the Plaintiff.

23

Case 8:19-cv-01071-PWG Document 1-3 Filed 04/10/19 Page 24 of 40

160. Defendant’s letters are in violation of 15 U.S.C. §§ 1692el 1692e(2)(A)l 1692e(10) and 1692g(a)(1) for
misrepresenting the amount of the debt owed, for engaging in deceptive and misleading practices and for failing to state
the accurate amount of the debt.

161. Plaintiff suffered injury in fact by being subjected to unfair and abusive practices of the Defendantl

162. Plaintiff suffered actual harm by being the target of the Defendant's misleading debt collection
communications

163. Defendant violated the Plaintiff's right not to be the target of misleading debt collection communications

164. Defendant violated the Plaintiff‘s right to a truthful and fair debt collection process

165. VVHEREFORE, the foregoing considered, Plaintiff respectfully demands judgment against Defendants
Associatedl Robinson, Neel, Vinik, Wilson, Letendre and l\/iontecalvo in the amount of $5,000,000.001n compensatory
damages in the amountof$8, 000,000.001n punitive damages plus interest, costs and any other relief this Court deems

just and proper.

COUNT 14:
ALLEGATioNs oF ACTUAL MALlcE AND wiTH AN|MosrTY AND PREJuDicE AND HATRED TowARos PLA|NT|FF
AND suNTRUsT sTRoNo iNcLiNATroNs To KEEP PLA|NT|FF lN PERPETuAL ovERoRAFT PAYMENTs--
--------------- AGA|NST seNTRusr

 

166. Paragraphs 1 through 165 are re-aileged as though fully set forth herein

167. As set forth herein; Allegations of Actual l\/laiice and with Animosity and Prejudice and Hatred towards
Plaintiff and SunTrust's Strong inclinations to keep Plaintiff in Perpetuai Overdraft Payments; Against SunTrust.

168. Plaintiff alleges that; SunTrust's COUNTERCLA|M against Plaintiff Filed on February 13 2019 at the
United States District Court for the District of Maryiand with Civil Case No. 8:19-CV-00248-PWG is influenced by
SunTrust's Actual i\/iaiice and with Animosity and Prejudice and Hatred towards Plaintiff and with Strong inclinations to
keep Plaintiff in Perpetuai Overdraft Payments to SunTrust and with the l\/laiicious intent to Hurt Plaintiff Emotionally and
Economically Because; in the COUNTERCLA|iiii that; SunTrust Demands For An Overdraft Payment in the Amount of
$450.19 and that; Plaintiff Does Not l\/lake Car Notes Payments in the of $450.19. (See Exhibit No. 3).

169. Plaintiff alleges that; SunTrust's COUNTERCLA|M by which SunTrust Ciaims An Overdraft Payment in

the amount of $450.19 amounts to “WASTEFUL AND DOUBLE CAR NOTE PAYMENTS”; For Plaintiff; Because,

24

 

Case 8:19-cv-01071-PWG Document 1-3 Filed 04/10/19 Page 25 of 40

Starting from Juiy 1 2018 that; Plaintiff l\/iakes His Car Note Payments through Different Banks and that; Plaintiff is

current with Plaintiff’s Car Note Payments as described in the Documents in the Footnote hereunder as follows:

 

17 Copies of Plaintiff’s Car Note Payments that Plaintiff has made through different banks starting from Juiy 2018 to the
present are hereby Marked Exhibit No. 7.

170. Plaintiff has suffered damages including but not limited to, fear, stress mental anguish, emotional stress
and acute embarrassment

171. Plaintiff is entitled to preliminary and permanent injunctive relief, includingl declaratory relief, and
damages

172. VVHEREFORE, the foregoing considered, Plaintiff respectfully demands judgment against Defendant
SunTrust in the amount of $7,000,000.001n compensatory damages in the amount of $12, 000,000.00 in punitive
damages plus interest costs and any other relief this Court deems just and proper.

LUNT_ti=
DEFAMATioN wnH rviAucE .......... iAeArNsT suNTRusT)

173. Paragraphs 1 through 172 are re-alleged as though fully set forth herein

174. As set forth herein Defamation with l\/ialice against Defendant SunTrust.

175. Plaintiff asserts that; Defendant SunTrust Has intentionally i\/lade Defamatory Statements and Ciaims
of Unpaid Overdraft in the amount of $450.19 with l\/lalice to Third Parties Regarding Plaintiff

176. Plaintiff asserts that; Defendant SunTrust intentionally made Defamatory Statements with l\/lailce by
Providing Faise and Untrue Statements and Ciaims that; Plaintiff was Owing An Overdraft in the amount of $450.19 to
SunTrust for which SunTrust Has Filed COUNTERCLA|M against Plaintiff at on February 13, 2019 at the United States
District Court for the District of i\/laryland with Civil Case No. 8:19-CV-00248-PWG. (See Exhibit No. 4).

177. Plaintiff asserts that; Defendant SunTrust l\/lade the Said Statements and Ciaims of an Unpaid
Overdraft Payment in the amount of $450.19 with malice and with Animosity and Prejudice and Hatred towards Plaintiff
and with Strong inclinations to keep Plaintiff in Perpetuai Overdraft Payments to SunTrust and with the i\/iaiicious intent
to Hurt Plaintiff Emotionally and Economically.

178. Plaintiff asserts that, Defendant SunTrust is legally at fault in making the; said statement and claims of
an outstanding overdraft payment in the amount of $450.19, because Plaintiff Does Not Owe an Outstanding Overdraft

Payment in the amount of $50.19 to SunTrust.

25

Case 8:19-cv-01071-PWG Document 1-3 Filed 04/10/19 Page 26 of 40

179. Plaintiff asserts that; the Said Statement and Ciaims were false per se, because; Plaintiff Does Not
Owe An Outstanding Overdraft in the amount of $450.19 to SunTrust.

180. Plaintiff asserts that, Plaintiff Has Continued to Suffer Emotional impairment including l\/lentai Anguish,
and that; SunTrust knows that; Plaintiff is receiving treatments for Anxiety, Depression, Emotional Distress Fear, Panic
Attacks, Nightmares and Posttraumatic Stress Disorder ("PTSD"). (See paragraph 30).

181. VVHEREFORE, the foregoing considered, Plaintiff respectfully demands judgment against Defendant
SunTrust in the amount of $7,000,000.001n compensatory damages in the amount of $12, 000,000.00 in punitive
damages plus interest, costs and any other relief this Court deems just and proper.

COUNT 161
DEFAMATION W|TH MALICE tAGA|NST SUNTRUL)

182. Paragraphs 1 through 181 are re-alleged as though fully set forth herein

183. As set forth herein, Defamation with Malice against Defendant SunTrust.

184. Plaintiff asserts that; Defendant SunTrust intentionally Provides Faise Ciaims and Untrue Statement to
Third Parties Regarding Plaintiff by SunTrust Faise Ciaims that; Plaintiff is Owing An Overdraft Payment in the amount
of $450.19 to SunTrust.

185. Plaintiff asserts that; Defendant SunTrust's Said Statement and Ciaims of $450.19 were Faise.

186. Plaintiff asserts that, Defendant SunTrust is legally at fault in making the; said statement and claims of
an overdraft outstanding payment in the amount of $450.19, because Plaintiff Does Not Owe an Overdraft Payment in
the amount of $50.19 to SunTrust.

187. Plaintiff asserts that; Defendant SunTrust l\/lade the Said Statement and Ciaims of an Overdraft
Payment in the amount of $450.19 were made with malice and with intentions to hurt Plaintiff.

188. Plaintiff asserts that; Defendant SunTrust intentionally Provided Faise Ciaims and Untrue Statements
to Third Parties Regarding Plaintiff by SunTrust Faise Ciaims that; Plaintiff Owes SunTrust an Overdraft Payment in the
amount of $450.19, ( See Exhibit No. 4).

189. Plaintiff has suffered impairment of his reputation and standing in the community and personal

humiliation mental anguish, and continues suffering

26

Case 8:19-cv-01071-PWG Document 1-3 Filed 04/10/19 Page 27 of 40

190. VVHEREFORE, the foregoing considered, Plaintiff respectfully demands judgment against Defendant
SunTrust in the amount of $7,000,000.00 in compensatory damages in the amount of $12, 000,000.00 in punitive
damages plus interest costs and any other relief this Court deems just and proper.

COUNT 17:
DEFAMATiON W|TH MAL|CE fAGA|NST SUNTRUSTi

191. Paragraphs 1 through 190 are re-alleged as though fully set forth herein

192. As set forth herein Defamation with Malice against Defendant SunTrust because; Defendant SunTrust
intentionally Provided Faise and Untrue Statement to Third Parties Regarding Plaintiff by Faiseiy Ciaims that; Plaintiff is
Owing An Overdraft in the amount of $450.19 to SunTrust.

193. Plaintiff asserts thatl Defendant SunTrust's Ciaims of and Overdraft of $450.19 is influenced by Actual
and Defamatory l\/iaiice and with Animosity and Prejudice and Hatred towards Plaintiff and with Strong inclinations to
keep Plaintiff in Perpetuai Overdraft Payments to SunTrust.

194. Plaintiff asserts that Defendant SunTrust‘s Ciaim of an Overdraft in the amount of $450.19 is faise.

195. Plaintiff alleges that; Defendant SunTrust is legally at fault in making Ciaim that; Plaintiff is owing
SunTrust an Overdraft in the amount of $450.19,

196. Plaintiff asserts that, Defendant SunTrust l\/laliciously Provided these Faise and Untrue Statements to
Third Parties Regarding Plaintiff with intentions to hurt Plaintiff, because; Plaintiff Does Not Owe SunTrust an Overdraft
in the amount of $450.19,

197. Plaintiff by this Legai Actlon Challenges SunTrust to Provide Documents that Supports Defendant
SunTrust's Ciaim that; Plaintiff is Owing SunTrust an Overdraft in the amount of $450.19.

198. Plaintiff asserts that, Plaintiff Has Continued to Suffer Emotional impairment including i\/lentai Anguish,
and that; SunTrust knows that; Plaintiff is receiving treatments for Anxiety, Depression, Emotional Distress Fearl Panic
Attacks, Nightmares and Posttraumatic Stress Disorder ("PTSD"). (See paragraph 30).

199. VVHEREFORE, the foregoing considered, Plaintiff respectfully demands judgment against Defendant
SunTrust in the amount of $7,000,000.00 in compensatory damages in the amount of $12, 000,000.00 in punitive
damages plus interest costs and any other relief this Court deems just and proper.

COUNT 18:
DEFAiiiiATiON W|TH NEGL|G ENCE ------------- AGA|NST SUNTRUST

27

Case 8:19-cv-01071-PWG Document 1-3 Filed 04/10/19 Page 28 of 40

200. Paragraphs 1 through 199 are re-alleged as though fully set forth herein

201. As set forth herein Defamation with Negiigence Against SunTrust.

202. Plaintiff asserts that, Defendant SunTrust Has intentionally Provided Faise Ciaims and Untrue
Statements to Third Parties Regarding Plaintiff by Faiseiy Ciaims that Plaintiff is owing SunTrust an overdraft payments
in the amount of $480.19 and $450-19: Sum Of $930.38.

203. Plaintiff asserts that SunTrust's Ciaims of an outstanding of overdraft payments in the amount of
$480.19 and $450-19; Sum Of $930.38 is faise; because Plaintiff does not owe SunTrust an outstanding overdraft
payments in the amount of $480.19 and $450-19: Sum Of $930.38.

204. Plaintiff asserts that; Said statement and claims are faise.

205. Plaintiff asserts that Defendant SunTrust is legally at fault in making said statements and claims;
because Plaintiff does not owe SunTrust an outstanding overdraft payments in the amount of $480.19 and §450-19;
Sum Of §930.38.

206. Plaintiff asserts s that; Said statements and claims are defamatory per se in that the words themselves
impute the defamatory character.

207. Plaintiff asserts that; Defendant SunTrust made said statements and claims with Negiigence; because,
Defendant SunTrust did not provide document thatl Supports SunTrust's Statements and Ciaims of an outstanding
overdraft payments in the amount of $480.19 and $450-19; Sum Of $930.38.

208. Plaintiff asserts that, Plaintiff Has Continued to Suffer Emotional impairment including i\/ientai Anguish,
and that; SunTrust knows that; Plaintiff is receiving treatments for Anxiety, Depression, Emotional Distress Fear, Panic
Attacks, Nightmares and Posttraumatic Stress Disorder ("PTSD“). (See paragraph 30).

209. VVHEREFORE, the foregoing considered, Plaintiff respectfully demands judgment against Defendant
SunTrust in the amount of $7,000,000.00 in compensatory damages in the amount of $12, 000,000.00 in punitive
damages plus interest costs and any other relief this Court deems just and proper.

COUNT 19:
DEFAMAT|ON W|TH NEGLiGENCE -------------- AGA|NST SUNTRUST

210. Paragraphs 1 through 209 are re-aiieged as though fully set forth herein

28

Case 8:19-cv-01071-PWG Document 1-3 Filed 04/10/19 Page 29 of 40

211. As set forth herein Defamation with Negiigence Against SunTrust.

212. Plaintiff asserts that, Defendant SunTrust Has intentionally Provided Faise Ciaims and Untrue
Statements to Third Parties Regarding Plaintiff by Faiseiy Ciaims that Plaintiff is owing SunTrust an overdraft in the
amount of $450.19.

213. Plaintiff asserts that SunTrust's Ciaims of an outstanding of overdraft payment in the amountof $450.19
is false; because Plaintiff does not owe SunTrust an outstanding overdraft payment in the amount of $450.19.

214. Plaintiff asserts that; Said statement and claim was faise.

215. Plaintiff asserts that Defendant SunTrust is legally at fault in making said statement and claim; because
Plaintiff does not owe SunTrust an outstanding overdraft payment in the amount of $450.199.

216. Plaintiff asserts that; Said statement and claim was defamatory per se in that the words themselves
impute the defamatory character.

217. Plaintiff asserts that; Defendant SunTrust made said statement and claim with Negiigence; because,
Defendant SunTrust did not provide document that, Supports SunTrust's Statement and Ciaim of an outstanding
overdraft payment in the amount of $450.199.

218. Plaintiff asserts that, Plaintiff Has Continued to Suffer Emotional impairment including i\/lental Anguish,
and that; SunTrust knows that; Plaintiff is receiving treatments forAnxiety, Depression Emotional Distress Fear, Panic
Attacks, Nightmares and Posttraumatlc Stress Disorder ("PTSD"). (See paragraph 30).

219. Vi/HEREFORE, the foregoing considered, Plaintiff respectfully demands judgment against Defendant
SunTrust in the amount of $7,000,000.00 in compensatory damages in the amount of $12, 000,000.00 in punitive
damages plus interest, costs and any other relief this Court deems just and proper.

COUNT 20:
ALLEGAT|ON OF CONSTRUCT|VE FRAUD CLA|MS .......... AGA|NST SUNTRUST

220. Paragraphs 1 through 219 are re-alleged as though fully set forth herein.

221. As set forth herein, Allegation of Constructive Fraud Defendant SunTrust.

222. Plaintiff alleges that; SunTrust; Perpetrated Constructive Fraud on Plaintiff’s Down-graded SunTrust
Personal Checking No. 100015137206, by SunTrust's Failure to Produce the Name of the i\/ierchant or i\/lerchants that

Received $450.19.

29

Case 8:19-cv-01071-PWG Document 1-3 Filed 04/10/19 Page 30 of 40

223. Plaintiff alleges that; SunTrust Perpetrated Constructive Fraud on Plaintiff’s Down-graded SunTrust
Personal Checking No. 100015137206 by SunTrust's Failure to Produce A Copy of Plaintiff’s SunTrust Personal
Checking No.100015137206 Statement that Contains information on the SunTrust's Payment of $450.19.

224. Plaintiff alleges that; SunTrust Perpetrated Constructive Fraud on Plaintiffs Down-graded SunTrust
Personal Checking No. 100015137206 by SunTrust Accessing Plaintiff’s SunTrust Personal Checking No.
100015137206; After the Account was Arbitrariiy Closed by SunTrust on Juiy 31, 2018.

225. Plaintiff alleges that; Defendant SunTrust Perpetrated Constructive Fraud on Plaintiff’s Down-graded
SunTrust Personal Checking No. 100015137206 by SunTrust Extending Surreptitious Overdraft Ciaims in the amount of
$450.19 that SunTrust Provided in the Payment to l\/lerchant or i\/lerchants Without Piaintiffs Authorization and in
Violation of SunTrust's Rules and Regulations.

226. VVHEREFORE, the foregoing considered Plaintiff respectfully demands judgment against Defendant
SunTrust in the amount of $7,000,000.00 in compensatory damages in the amount of $12, 000,000.00 in punitive
damages plus interest costs and any other relief this Court deems just and proper.

COUNT 21:
ALLEGATiON Of CONSTRUCT|VE FRAUD CLA|MS.......... AGA|NST SUNTRUST

227. Paragraphs 1 through 226 are re-aiieged as though fully set forth herein

228. As set forth herein Ailegation of Constructive Fraud Defendant SunTrust.

229. Plaintiff alleges that; SunTrust Perpetrated Constructive Fraud on Plaintiff’s Down-graded SunTrust
personal Checking No. 100015137206 by SunTrust's Failure to Provide Date on which $450.19 was paid to a l\/lerchant
or l\/lerchants from Plaintiffs Down-graded SunTrust Personal Checking No. 100015137206.

230. Plaintiff alleges that; SunTrust Perpetrated Constructive Fraud on Plaintiff’s Down-graded SunTrust
Personal Checking No. 100015137206 by SunTrust Extending Surreptitious Overdraft in the amount of $450.19 and
that; Plaintiff’s Down-graded SunTrust Bank Personal Checking AccountNo.100015137206 Does Not Qualify for
the Extension of Credits Without Defendant/Plaintiff Edokobi's Approva| Due to Plaintiff’s Source of |ncome.

231. Plaintiff alleges that; SunTrust Perpetrated Constructive Fraud on Plaintiff’s Down-graded SunTrust
Personal Checking i\io. 100015137206 by SunTrust's Failure to Produce a Singie Document to Support SunTrust's Ciaim

that; Plaintiff Refusal to Pay an Overdraft in the amount of $450.19.

30

Case 8:19-cv-01071-PWG Document 1-3 Filed 04/10/19 Page 31 of 40

232. Plaintiff alleges that; SunTrust Perpetrated Constructive Fraud on Plaintiffs Down-graded SunTrust
Personal Checking No. 100015137206 because; SunTrust‘s Ciaims of Paying A i\/ierchant or Merchants the sum of
$450.19 from Plaintiff’s Down-graded SunTrust Personal Checking Number 100015137206 is a hoax and a fraud.

233. VVHEREFORE, the foregoing considered Plaintiff respectfully demands judgment against Defendant
SunTrust in the amount of $7,000,000.00 in compensatory damages in the amount of $12l 000,000.00 in punitive
damages plus interest costs and any other relief this Court deems just and proper.

COUNT 22:

AiD|NG AND ABETT|NG iiiiERCHANT-JOHN DOE OR MERCHANT-JANE DOE iN THE PAYMENT OF $450.19
FROM PLA|NT|FF’S DOWN-GRADED SUNTRUST PERSONAL CHECK|NG NO. 100015137206 -----------
----------- AGA|NST SUNTRUST}

234. Paragraphs 1 through 233 are re-aiieged as though fully set forth herein

235. As set forth herein Aiding and Abetting Merchant-John Doe Or l\/lerchant-Jane Doe in the Payment of
$450.19 from Plaintiffs Down-Graded SunTrust Personal Checking No. 100015137206; Against SunTrust

236. Plaintiff herein brings an allegation Aiding and Abetting against SunTrust, because SunTrust Aided and
Abetted l\/lerchant-John Doe or l\/lerchant-Jane Doe in the Payment of $450.19 from Plaintiff's Down-graded SunTrust
Personal Checking No.100015137206l

237. Plaintiff alleges that SunTrust Aided and Abetted Merchant-John Doe or i\/lerchant-Jane Doe in the
Payment of $450.19 and that; SunTrust l\/lade the Payment Without Plaintist Authorization or Consent.

238. Plaintiff alleges that SunTrust for Aiding and Abetting l\/lerchant-John Doe or i\/lerchant-Jane Doe in the
Payment of $450.19 and that; SunTrust Did Not Tell Plaintiff about the Payment up till February 13, 2019 through the
SunTrust Counterciaim in the Civil Case No. 8:19-CV-00248-PWG.

239. Plaintiff alleges that; by reason of SunTrust's Aiding and Abetting Merchant-John Doe or Merchant-
dane Doe in the Payment of $450.19 that Plaintiff Suffered Economic and Financiai Hardships, because; Plaintiff lives
on Limited income for which Plaintiff's SunTrust Personal Checking Account No. 100015137206 was Down-graded and
that; SunTrust knows that Plaintiff lives on the Temporary Total Disability.

240. WHEREFORE, the foregoing considered, Plaintiff respectfully demands judgment against Defendant
SunTrust in the amount of $7,000,000.00 in compensatory damages in the amount of $12, 000,000.00 in punitive

damages plus interest costs and any other relief this Coun deems just and proper.

31

Case 8:19-cv-01071-PWG Document 1-3 Filed 04/10/19 Page 32 of 40

COUNT 23:
C|V|L CLA|M OF FRAUD UNDER FEDERAL RULES OF C|V|L
PROCEDURE RULE 9(B). (FED. R. C|V. P. 9(B)) AGA|NST SUNTRUST BANK, ASSOC|ATED, ROBiNSON, NEEL,
V|N|K, W|LSON, LETENDRE AND MONTECALVO ASSOC|ATED, ROBiNSON, NEEL, V|N|K, W|LSON,
LETENDRE AND MONTECALVO
241. Paragraphs 1 through 240 are re-alieged as though fully set forth herein
242. As set forth herein Civil Ciaim of Fraud Under Federai Rules of Civil Procedure Ruie 9(B). (Fed. R.
Civ. P. 9(8)) Against Defendants Suntrust Bank, Associatedl Robinson Neel, Vinikl Wilson, Letendre and l\/iontecalvo.

243. Plaintiff asserts that; between October 24l 2015 and Februarv15. 2019 that; Defendant SunTrust with

 

Actual l\/lalice and with Animosity and Prejudice and Hatred towards Plaintiff and with Strong inclinations to keep Plaintiff
in Perpetuai Overdraft Payments to SunTrust and with the i\/lalicious intentto Hurt Plaintiff Emotionally and Economically
that; SunTrust l\/lade Payments in the amounts of $480.19 and $450-19: Sum Of $930.38 to i\/lerchant or l\/ierchants
Unknown to Plaintiff Out of Plaintiff’s Down-graded SunTrust Personal Checking No. 100015137206 Without Plaintiffs
Authorization and in Violation of SunTrust's Rules and Regulations Documentation (See Page 20 of Exhibit No. 1).
244. Plaintiff brings this Civil Ciaims under Fraud pursuant to Fed. R. Civ. P. 9(b) against Defendant SunTrust
because; SunTrust with Actual l\/lalice and with Animosity and Prejudice and Hatred towards Plaintiff and with Strong
inclinations to keep Plaintiff in Perpetuai Overdraft Payments to SunTrust Bank and with the l\/lalicious intent to Hurt
Plaintiff Economically and Emotionally that; Defendants SunTrust, Associated, Robinson Neel, Vinikl Wilsonl Letendre
And l\/lontecaivo Frauduiently Demand for Overdraft Payments in the amount of $480.19 and $450-19: Sum Of $930.38.

245. Fed. R. Civ. P. 9(b) provides in pertinent part hereunder in the Footnote as follows:

 

111 "Fed. R. Civ. P. 9( (b) Fraud Conditions of l\/iind. in alleging fraud or mistake, a party must state with particularity the
circumstances constituting fraud or mistake. l\/laiice, intent knowledge, and other conditions of a person's mind may be alleged
generally".

246. WHEREFORE, the foregoing consideredl Plaintiff respectfully demands judgment against Defendants
SunTrust, Associated, Robinson Neel, Vinik, Wilson, Letendre And i\/lontecalvo in the amount of $12,000,000.00 in
compensatory damages in the amount of $20, 000,000.001n punitive damages plus interest costs and any other relief

this Court deems just and proper.

COUNT 24:

A|DING AND ABETT|NG SUNTRUST |N THE DEMAND OF PAYMENT OF $480.19 AGA|NST
ASSOC|ATED, ROBiNSON, NEEL, ViNiK, W|LSON, LETENDRE AND MONTECALVO

32

Case 8:19-cv-01071-PWG Document 1-3 Filed 04/10/19 Page 33 of 40

247. Paragraphs 1 through 246 are re-alieged as though fully set forth herein

248. As set forth herein Aiding and Abetting SunTrust in the Demand of Payment of $480.19 Against
Associated, Robinson Neel, Vinik, Wilson, Letendre And l\/iontecaivo.

249. Plaintiff asserts that; Aiding and Abetting Ciaim is brought against Defendants Associated, Robinson
Neel, Vinik, Wilson, Letendre And l\/lontecalvol because Defendants by their LETTER with Creditor Account #:
0442517090, Dated February 1, 2019 that Plaintiff Received on February 15, 2019 Demanded for the Payment of
$480.19 and that Plaintiff Does Not Owe SunTrust the Said i\/loney and Plaintiff Does Not Owe Defendants

250. Plaintiff asserts that; Aiding and Abetting Ciaim is brought against Defendants Associatedl Robinson
Neel, Vinik, Wilson, Letendre And l\/lontecaivo, because Defendants by their LETTER with Creditor Account ff:
0442517090, Dated February 1 , 2019 Aiding and Abetting SunTrustin Coilection of Paymentof $480.19 and that; Plaintiff
is absolutely certain that; Plaintiff Does Not Owe SunTrust $480.19.

5. Plaintiff asserts that; Defendants Aided and Abetted SunTrust by Demanding the Payment of $480.19
of behalf of SunTrust and that; Plaintiff by Aiding and Abetting SunTrust injured Plaintiff by exposing Plaintiff
sieepiessness and constant fear and Plaintiff suffered injury in fact by being subjected to unfair and abusive practices of
the Defendants

6. Plaintiff suffered actual harm by being the target of the Defendants' misleading debt collection
communications

251. VVHEREFORE, the foregoing considered, Plaintiff respectfully demands judgment against Defendants
Associatedl Robinson Neel, Vinikl Wilsonl Letendre, l\/lontecalvo and SunTrust in the amount of $5,000,000.00 in
compensatory damages in the amount of $8, 000,000.00 in punitive damages plus interest costs and any other relief
this Court deems just and proper.

COUNT 25

CONSP|RACY TO CO|V|M|T |NTENTiONAL |NFL|CTiON OF EMOT|ONAL D|STRESS UPON PLA|NT|FF
AGA|NST SUNTRUST. ASSOC|ATED, ROBiNSON. NEEL, ViNiK, W|LSON. LETENDRE AND MONTECALVO

252. Paragraphs 1 through 251 are re-alleged as though fully set forth herein
253. As set forth herein Conspiracy to Commit intentional infliction of Emotional Distress upon Plaintiff

Against SunTrust, Associated, Robinson Neel, Vinik, Wilsonl Letendre And i\/lontecaivo.

33

Case 8:19-cv-01071-PWG Document 1-3 Filed 04/10/19 Page 34 of 40

254. Plaintiff asserts that Defendant Conspired to Commit intentional lntiiction of Emotional Distress upon
Plaintiff Against SunTrust, Associated, Robinson Neel, Vinikl Wilson, Letendre and i\/iontecalvo because; Plaintiff Did
Not Use the Said i\/loney; Nor Ask For Said l\/loney; in the Payments of Piaintiffs Car Notes and that; Plaintiff Does
Not Owe of $480.19 and $450-19; Sum Of $930.38 to SunTrust or Associated, Robinson Neel, Vinikl Wilson, Letendre
and l\/lonteca|vo.

255. Plaintiff asserts that; between October 24, 2015 and February 15, 2019 SunTrust with Actual i\/lalice
and with Animosity and Prejudice and Hatred towards Plaintiff and with Strong inclinations to keep Plaintiff in Perpetuai
Overdraft Payments to SunTrust Bank and with the i\/ialicious intent to Hurt Plaintiff Economically and Emotionally that;
SunTrust Conspired with, Associated, Robinson Neel, Vinik, Wilson Letendre and l\/iontecaivo to inflict Emotional
Distress upon Plaintiff by Demanding for Overdraft Payments in the amount of $480.19 and $450-19; Sum Of $930.38.

256. Plaintiff has suffered damages including but not limited to, fear, stress mental anguish, emotional
stress and acute embarrassment

257. Plaintiff is entitled to preliminary and permanent injunctive relief, includingl declaratory relief, and
damages

258. VVHEREFORE, the foregoing considered, Plaintiff respectfully demands judgment against Defendants
SunTrust Associatedl Robinson Neel, Vinikl Wilson, Letendre And l\/lontecalvo in the amount of $12,000,000.00 in
compensatory damages in the amount of $20, 000,000.001n punitive damages plus interest costs and any other relief
this Court deems just and proper.

COUNT 26

CONSP|RACY TO COM|V||T |NTENTiONAL |NFL|CT|ON OF EMOT|ONAL D|STRESS UPON PLA|NT|FF
AGA!NST SUNTRUST. ASSOC|ATED. ROBiNSON, NEEL. V|N|K, WlLSON. LETENDRE AND N|ONTECALVO

259. Paragraphs 1 through 258 are re-aileged as though fully set forth herein

260. As set forth herein Conspiracy to Commit intentional infliction of Emotional Distress upon Plaintiff
Against SunTrust, Associated, Robinson Neel, Vinik, Wilson, Letendre And l\/lontecaivo.

261. Plaintiff asserts that SunTrust Conspired with Associated, Robinson Neell Vinik, Wilson, Letendre and
i\/lontecalvo to inflict Emotional Distress upon Plaintiff by Demanding $480.19 and $450-19; Sum Of $930.38 and that;

Plaintiff Did Not Use the Said l\/loney; Nor Ask For Said l\/ioney in the Payment of Plaintiff’s Car Note.

34

Case 8:19-cv-01071-PWG Document 1-3 Filed 04/10/19 Page 35 of 40

262. Plaintiff asserts that; SunTrust; Associated, Robinson Neel, Vinik, Wilson, Letendre and i\/lontecaivo
Possessed Actual Knowledge that Plaintiff Suffers Emotional Distress because at the ivieeting with i\/ir. Joseph Hartlove
Vice President Branch l\/ianager at SunTrust Bank that; Plaintiff informed l\/lr. Joseph Hartlove Vice President Branch
i\/ianager that; Plaintiff was receiving treatments of Anxiety, Depression Emotional Distress Fear, Panic Attacks,
Nightmares and Posttraumatic Stress Disorder ("PTSD") and that; there is no motion on Plaintiff’s Left Arm and Hand.

263. Plaintiff asserts that; by the reason of SunTrust; Associated, Robinson Neel, Vinikl Wilson, Letendre
and i\/lontecalvo inflicting Emotional Distress upon Plaintiff Has Had to increase the Dosage of Plaintiff’s Emotional
Distress l\/ledication because, SunTrust, Associated, Robinson Neel, Vinikl Wilson, Letendre and l\/iontecalvo
Deliberately and intentionally increased the Level of Plaintiff’s Emotional Distress by Demanding the Payments of

Overdraft in the amounts of $480.19 and $450-19; Sum Of $930.38

 

19 Plaintiff’s Picture Medication Box is hereby Marked Exhibit Number 7.

264. VVHEREFORE, the foregoing considered, Plaintiff respectfully demands judgment against Defendants
SunTrust, Associated, Robinson Neell Vinik, Wilson, Letendre And l\/iontecalvo in the amount of $12,000,000.00 in
compensatory damages in the amount of $20, 000,000.001n punitive damages plus interest costs and any other relief
this Court deems just and proper.

COUNT 27

CONSP|RACY TO COM|V||T |NTENTiONAL |NFL|CT|ON OF EMOT|ONAL D|STRESS UPON PLA|NT|FF
AGA|NST SUNTRUST. ASSOC|ATED, ROBiNSON, NEEL. ViNiK. W|LSON, LETENDRE AND MONTECALVO

265. Paragraphs 1 through 264 are re-alleged as though fully set forth herein

266. As set forth herein Conspiracy to Commit intentional infliction of Emotional Distress upon Plaintiff
Against SunTrust, Associatedl Robinson Neell Vinik, Wilson, Letendre And i\/lontecalvo.

267. Plaintiff asserts that SunTrust Conspired with Associatedl Robinson Neel, Vinik, Wilson, Letendre and
l\/lonteca|vo to inflict Emotional Distress upon Plaintiff by Demanding $480.19 and $450-19; Sum Of $930.38 and that;
Plaintiff Did Not Use the Said i\/loney; Nor Ask For Said l\/ioney in the Payment of Plaintiffs Car Note.

268. Plaintiff asserts that; SunTrust Conspired with Associated, Robinson Neel, Vinik, Wilson, Letendre and
i\/lontecalvo to inflict Emotional Distress upon Plaintiff by Demanding $480.19 and $450-19; Sum Of $930.38 and that;

SunTrust, Associated, Robinson Neel, Vinik, Wilson, Letendre and i\/lontecalvo possessed actual knowledge that

35

Case 8:19-cv-01071-PWG Document 1-3 Filed 04/10/19 Page 36 of 40

Plaintiff Suffers Emotional Distress and that; SunTrust, Associated, Robinson Neel, Vinik, Wilson, Letendre and
i\/lontecaivo possessed actual knowledge that Plaintiff Does Not Work Due to i\/iedicai Disability on Plaintiff[s Left-Hand
which was traumatized and severely injured in an Auto Accident on October 14 2015 which occurred while performing
Plaintiff’s Empioyer's Lawful Job Assignments in Washington D.C.

269. Plaintiff asserts that Plaintiff’s Former Vooationai Counsellor i\/ls. Kathy Stone's SUMMARY in the
Vooationai Rehabilitation Document which l\/ls. Kathy Stone Submitted to Workers’ Compensation Commission (“VVCC")
on September17, 2018 Confrrms that Plaintiff Suffered Multipie injuries as briefly described hereunder in the Footnote.

MS. KATHY STONE’S VOCAT|ONAL REHAB|L|TAT|ON SUMMARY:

 

20 “Nlr. Edokobi, age 62, suffered multiple injuries with conservative care offered, given his preinjury
history, and developed PTSD post this accident He is a US citizen with no present driver‘s license with an evaluation
to be scheduled, has no criminal recordl is weil educated and highly skilled, is computer literate and lives in a good
labor market area. l am seeking Dr. Sheehan’s restrictions and will complete a labor market survey while awaiting the
driving evaluation results".

21 A Copy of Ms. Kathy Stone's Vooationai Rehabi|itation Document submitted to WCC on September 17,
2018; which is public document is hereby Marked Exhibit Number 8.

270. VVHEREFORE, the foregoing considered, Plaintiff respectfully demands judgment against Defendants
SunTrust Associated, Robinson Neel, Vinik, Wilson, Letendre And l\/lontecalvo in the amount of $12,000,000.00 in
compensatory damages in the amount of $20, 000,000.00 in punitive damages plus interest costs and any other relief
this Court deems just and proper.

COUNT 28
CiViL FRAUD CLA|M UNDER FEDERAL RULES OF ClVlL PROCEDURE RULE 9(B) (FED. R. C|V. P. 9(B))
AGA|NST SUNTRUST, ASSOC|ATED, ROBiNSON, NEEL, V|N|K, W|LSON. LETENDRE AND MONTECALVO

271. Paragraphs 1 through 270 are re-alieged as though fully set forth herein

272. As set forth herein Civil Fraud Ciaim Under Federai Rules ofCivii Procedure Ruie 9(8) (Fed. R. Civ.
P. 9(B)) against SunTrust, Associated, Robinson Neel, Vinikl Wilson, Letendre and Montecaivo.

273. Plaintiff asserts that SunTrust, Associatedl Robinson Neel, Vinikl Wilson, Letendre And l\/lontecalvo
Perpetuated Fraud on Plaintiff‘s Down-graded SunTrust Personal Checking Number 100015137206, by Frauduiently
Ciaiming that; there are Unpaid Overdraft Payments in the amounts of 480.19 and $450-19; Sum Of $930.38.

274. Plaintiff asserts that; between October 24, 2015 and February 15t 2019 SunTrust with Actual i\/iaiice

and with Animosity and Prejudice and Hatred towards Plaintiff and with Strong inclinations to keep Plaintiff in Perpetuai

36

Case 8:19-cv-01071-PWG Document 1-3 Filed 04/10/19 Page 37 of 40

Overdraft Payments to SunTrust Bank and with the i\/lalicious intent to Hurt Plaintiff Economically and Emotionally that;
SunTrust Conspired with, Associatedl Robinson Neell Vinik, Wilson, Letendre and Montecaivo to Perpetuated Fraud
on Plaintiffs Down-graded SunTrust Personal Checking Number100015137206, by Frauduiently Ciaimlng that; there
are Unpaid Overdraft Payments in the amounts of 480.19 and $450-19; Sum Of $930.38.

275. Plaintiff asserts that; Plaintiff suffered injury in fact by being subjected to unfair and abusive practices
of the Defendants

276. Plaintiff suffered actual harm by being the target of the Defendants' misleading debt collection
communications

277. VVHEREFORE, the foregoing considered, Plaintiff respectfully demands judgment against Defendants
SunTrust, Associated, Robinson Neel, Vinik, Wilsonl Letendre And i\/iontecaivo in the amount of $12,000,000.00 in
compensatory damages in the amount of$20, 000,000.001n punitive damages plus interest costs and any other relief
this Court deems just and proper.

COUNT 29
ViOLATlON OF (FA|R DEBT COLLECT|ON PRACTiCES ACT) PURSUANT TO 15 U.S. CODE § 1692E (10) (11)

AGA|NST SUNTRUST, ASSOCiATED. ROBiNSON. NEEL, V|N|K, W|LSON, LETENDRE AND MONTECALVO

278. Paragraphs 1 through 277 are re-alleged as though fully set forth herein

279. As set forth herein Violation of (Fair Debt Coilection Practices Act) Pursuant to 15 U.S. Code § 1692e
(10) (11) against SunTrust, Associated, Robinson Neel, Vinik, Wilson, Letendre and Montecalvo.

280. Plaintiff asserts that SunTrust Associated, Robinson Neell Vinik, Wilson, Letendre and i\/lontecaivo
Violated FDCPA (Fair Debt Collection Practices Act) Pursuant to 15 U.S.C. § 1692e (10)(11) by; SunTrust, Associated,
Robinson Neel, Vinik, Wilsonl Letendre and i\/lontecaivo Providing Faise Representation that includes Demanding for
Overdraft Payments in the amount of 480.19 and $450-19; Sum Of $930.38.

281. Plaintiff asserts that Federai FDCPA (Fair Debt Coilection Practices Act) pursuant to 15 U.S.C. § 1692e
(10)(11) Prohibits SunTrust, Associated, Robinson Neel, Vinik, Wilson, Letendre and l\/iontecalvo from Providing
information that; Plaintiff is Owing SunTrust Over Draft Payments in amount of480.19 and $450-19; Sum Of $930.38.

282. Plaintiff asserts that SunTrust, Associated, Robinson Neel, \/inik, Wilsonl Letendre and i\/lontecaivo
Violated FDCPA (Fair Debt Col|ection Practices Act) Pursuant to 15 U.S.C. § 1692e (10)(11) by Defendants Faise Ciaims

of Outstanding Over Draft Payments in amount of 480.19 and $450-19; Sum Of $930.38.

37

Case 8:19-cv-01071-PWG Document 1-3 Filed 04/10/19 Page 38 of 40

283. Plaintiff asserts that SunTrust Associated, Robinson Neel, Vinik, Wilson, Letendre and i\/iontecaivo
Violated FDCPA (Fair Debt Coiiection Practices Act) Pursuant to 15 U.S.C. § 1692e (10)(11) by Providing Faise
information Regarding the Overdraft Payment in the amount of 480.19 and $450-19; Sum Of $930.38, and that; those
amounts Did Not Refiect in the Plaintiff’s SunTrust Personal Checking Number 100015137206 Statements for
Months of i\/lay 2018 and i\/lonth of June 2018. (See Exhibit No. 3).

284. VVHEREFORE, the foregoing considered, Plaintiff respectfully demands judgment against Defendants
SunTrust, Associated, Robinson Neel, Vinik, Wilson, Letendre And l\/lontecalvo in the amount of $12,000,000.00 in
compensatory damages in the amount of $20, 000,000.00 in punitive damages plus interest costs and any other relief
this Court deems just and proper.

COUNT 30:
UNJUST ENR|CHMENT CLA|MS BY USURPATION UNDER MARYLAND COMMERC|AL LAW
ART|CLE § 13-303(1) PURSUANT TO MARYLAND CONSUiiI|ER PROTECTlON ACT (MCPA)
AGA|NST SUNTRUST BANK

285. Paragraphs 1 through 284 are re-aileged as though fully set forth herein

286. As set forth herein Unjust Enrichment Ciaims by Usurpation Under i\/laryiand Commerciai Law Article
§ 13-303(1) Pursuant To i\/iaryland Consumer Protection Act (l\/lCPA); Against Suntrust Bank.

287. Plaintiff asserts that; brings; Unjust Enrichment Ciaims under l\/laryiand Commerciai Law Article § 13-
303(1) pursuant to Maryiand Consumer Protection Act (MCPA); against SunTrust, because, Accessed Plaintiffs Down-
graded SunTrust Personal Checking Number100015137206 and SunTrust Took the amount of $119.90.

288. Plaintiff asserts that; SunTrust Unjustly Enriched itself by Taking $119.90 from Plaintiff’s Down-
graded SunTrust Personal Checking Number 100015137206 and that; SunTrust Had Not Legai Right to Unjustiy
Enriched itself by Taking $119.9 from Plaintiff’s Account. (See Exhibit NO. 3).

289. Plaintiff asserts that; between October 24, 2015 and February 15. 2019 that; Defendant SunTrust with
Actual i\/laiice and with Animosity and Prejudice and Hatred towards Plaintiff and with Strong inclinations to keep Plaintiff
in Perpetuai Overdraft Payments to SunTrust and with the l\/ialicious intent to Hurt Plaintiff Emotionally and Economically

that; SunTrust Recklessly Unjust|y Enriched itself by Taking $119.90 from Plaintiff’s Down-graded SunTrust

Personal Checking Number100015137206.

38

Case 8:19-cv-01071-PWG Document 1-3 Filed 04/10/19 Page 39 of 40

290. WHEREFORE, the foregoing consideredl Plaintiff respectfully demands judgment against SunTrust in
the amount of $7,000,000.00 in compensatory damages in the amount of $12, 000,000.00 in punitive damages plus

interest costs and any other relief this Court deems just and proper.
COUNT 31:
UNJUST ENR|CHMENT CLA|MS UNDER MARYLAND COMMERC|AL LAW ART|CLE § 13-303(1)
PURSUANT TO MAR‘{LAND CONSUNlER PROTECTION ACT {MCPA‘.~ ----- AGAINST SUNTRUST
291. Paragraphs 1 through 290 are re-aiieged as though fully set forth herein
292, As set forth herein Unjust Enrichment Ciaims by Usurpation Under l\/laryland Commerciai Law Article
§ 13-303(1) Pursuant To l\/iaryland Consumer Protection Act (iVlCPA); Against Suntrust Bank.
293. Plaintiff asserts that; SunTrust Bank Violated Unjust Enrichment under i\/laryiand Commerciai Law
Article § 13-303(1) pursuant to l\/iaryiand Consumer Protection Act (l\/lCPA), because; SunTrust Bank has developed a
pattern of practice of Aiiowing i\/lerchants known and unknown to Take i\/loney from -Piaintiff’s Down-graded SunTrust
Personal Checking Number 100015137206 Without Plaintiffs Authorization.
294. Plaintiff asserts that; SunTrust Bank Violated Unjust Enrichment under l\/laryiand Commerciai Law
Article § 13-303(1) pursuantto l\/laryland Consumer Protection Act (MCPA), because; in Current issue; SunTrustAiiowed
John Doe i\/lerchant or Jane Doe i\/lerchant to Take 480.19 and $450-19; Sum Of $930.38 from Plaintiffs Down-graded
SunTrust Personal Checking Number 100015137206; and then; SunTrust would Charge Overdrafts therefore creating
Unjust Enrichment in Violation of i\/iaryland Consumer Protection Act (i\/lCPA).
295. WHEREFORE, the foregoing considered, Plaintiff respectfully demandsjudgment against SunTrust in
the amount of $7,000,000.00 in compensatory damages in the amount of $12, 000,000.00 in punitive damages plus
interest costs and any other relief this Court deems just and proper.

V. DEMANDS FOR CO|VIPENSATORY, DECLARATORY
AND PUN|T|VE DAMAGES AGA|NST TMCC AND SUNTRUST BANK

296. WHEREFORE, the foregoing considered, Plaintiff respectfully demands judgment against Defendants
SunTrust, Associated, Robinson Neel, Vinik, Wilson, Letendre And l\/lontecalvo in the amount of $12,000,000.00 in
compensatory damages in the amount of $20, 000,000.00 in punitive damages plus interest costs and any other relief
this Court deems just and proper.

V||. PRAYER FOR REL|EF

39

Case 8:19-cv-01071-PWG Document 1-3 Filed 04/10/19 Page 40 of 40

297. WHEREFORE, the foregoing considered, Plaintiff respectfully requests that this Court enters judgment in his
favor and against the Defendants in compensatory damages and in punitive damages in the amount of $32,
000,000.00.

298. Plaintiff respectfully requests this Court Grants Appropriate declaratory and other injunctive and/or equitable
relief;

299. Compensatory and consequential damages including damages for emotional distress loss of enjoyment of
life as the result of Defendants Taking i\/loney from Plaintiff’s SunTrust Bank Account Without Plaintiffs
Authorization;

300. Suffering on all claims allowed by law in an amount to be determined at triai;

301. Ail economic losses on all claims allowed by iaw;

302. Pre- and post-judgment interest at the lawful rate;

303. Anyfurther reliefthat this court deems just and properl and any other relief as allowed by law should be granted
to Plaintiff.

304. Plaintiff Requests Tria| By Jury On Ail issues So Triable Pursuant To l\/ld. Rule 2-325(a) and l\/ld. Ruie 2-511(a)

and Plaintiff will not stipulate to a jury of less than twelve (12) jurors

Resp bmitted,

 

 

40

